Case 2:19-cv-12381-PDB-RSW ECF No. 1 filed 08/12/19 PagelD.1 Page 1of 55 a

to

2

IN THE UNITED STATES DISTRICT COURT
FOR THE STATE OF MICHGAN

Geaniece D Carter
Plaintiff

PO Box 361184
Grosse Pointe Farms,
Michigan 48236

VS

University of Texas at Dallas
800 West Campbell Road
Richardson, TX 75080-3021;
Defendant

c/o

The University of Texas at Dallas
Dr. Richard C. Benson
University President

800 West Campbell Road
Richardson, TX 75080-3021

Dean George Fair

Dallas Dean of Interdisciplinary Studies,

Vice President, Diversity and Community Engagement
University of Texas Dallas

800 West Campbell Road, HH 30

Richardson, TX 75080-3021;

Defendant

Carolyn Bray

Assistant Director, Certification & Accountability
College of Interdisciplinary Studies

University of Texas Dallas

800 West Campbell Road, HH 30

Richardson, TX 75080-3021;

Defendant

Case:2:19-cv-12381

Judge: Borman, Paul D.

MJ: Whalen, R. Steven

Filed: 08-12-2019 At 02:43 PM

CMP CARTER V UNIVERSITY OF TEXAS AT
DALLAS, ET AL. (af)
Case 2:19-cv-12381-PDB-RSW ECF No. 1 filed 08/12/19 PagelD.2 Page 2 of 55

Barbara Ashmore

Assistant Director, Student Teaching & Field Experience
College of Interdisciplinary Studies

University of Texas Dallas

800 West Campbell Road, HH 30

Richardson, TX 75080-3021;

Defendant

Complaint/Facts
Carter began her Teacher Education program at University of Texas Dallas in the fall of 2002.

Carter completed all required coursework before the college would allow her to take the required
student teaching internship. Carter was told by college representatives then that she would have
to take and pass the required TEA state exams for teaching certification before she would be
allowed to complete her Student Teaching internship. Carter completed and passed the required
Pedagogy & Professional Resp 8-12 exam December 2003 (Ex. E) (Ex. I). Carter completed and

passed the required English Language Arts and Reading 8-12 exam February 2004(Ex. D) (Ex.
I).

Carter had prior plans to move to the State of Georgia in the fall of 2004. Carter received
approval from College Administrators to complete her student teaching internship in the State of
Georgia under the Supervision of Dean George Fair, currently University of Texas Dallas Dean

of Interdisciplinary Studies, Vice President, Diversity and Community Engagement.

Carter began her student teaching internship assignment at South Cobb High School, Austell
Georgia in August of 2004. Carters’ in school teaching Supervisor, Coach and Mentor was Diane

Malone, a high school English Language Arts (9" grade) teacher at South Cobb High School.
Case 2:19-cv-12381-PDB-RSW ECF No. 1 filed 08/12/19 PagelD.3 Page 3 of 55

During Carters’ student teaching assignment from August through December 2004, Dean Fair
visited Carter only once for an in-class observation. Dean Fair graded Carter on the one and only
in-class observation during December 2004 giving her a D+ despite Carter getting good

coaching, mentorship and high ratings from Mrs. Malone.

Carter had plans to move to Illinois and ordered transcripts to be sent to the Illinois Board of
Education where she had plans to teach. University of Texas Dallas sent a transcript to Illinois
Board of Education in 2004 that was not updated with Carters’ student teaching internship grade
(Ex. B). The transcript Illinois Board of Education received listed “NR” where a grade should

have been for student teaching internship. Carter assumes that “NR” means “no record.”

In 2004, Dean Fair as well as other College Administrators informed Carter that the College
would not recommend her for Texas teacher certification because telling her that she must return
to Texas to complete a second student teaching internship which was never a part of Carters’
Teacher Education program plan. Carter was informed that she would have to register for

another 6 credit hours for the student teaching internship.

Carter would have had to take out additional student loans to pay for the internship. Carter would
have had to drop plans for jobs and housing in Illinois to live on student loans in Texas. Carter
would have had to live in her car while in Texas because she had no place to live in Texas and
did not want to sign a | year lease to obtain an apartment for a short-term stay for the student
teaching assignment. Dean Fair nor College Administrators would provide Carter with any
alternative options to obtain her certification. Carter was informed by Dean Fair and College

Administrators that she must return to Texas so that they could “watch her.”
Case 2:19-cv-12381-PDB-RSW ECF No.1 filed 08/12/19 PagelD.4 Page 4of 55

College Administrators and Fair informed Carter that she should apply for a Paraprofessional/
Teacher Assistant job while in Texas. Carter informed them again that she had no plans to stay or

reside in Texas and that her plans where to live and teach in Illinois.

June 24, 2019, Carter sent Barbara Ashmore, Carolyn Bray, and Laurie Pollock a form via email
from Illinois Board of Education requesting verification that Carter had completed the
requirements of the Teacher Education program. (Ex. A) State —Approved Program and

Completion of Standards Verification form.

Carter also emailed Barbara Ashmore, Carolyn Bray, and Laurie Pollock a copy of her complete
transcript (Ex. C) which listed the grade she received for the student teaching internship, copies
of the 2 letters she received after passing both Texas TEA exams. (Ex. D, Ex. E) as well as the
Out of State Test of Basic Skills Verification form Illinois form that verifies Carter completed
required state exams. (Ex. F) Barbara Ashmore and Carolyn Bray have refused to complete the

verifications form.

Carter was informed June 24, 2019 that she was not recommended for Texas teacher
certification in 2004 because she did not receive a grade of A or B as required by 2019 standards,
(Ex. G and Ex. H). Carter was initially informed June 24, 2019 by Barbara Ashmore by phone
that the standard would have been for her to pass student teaching with a grade of C or better to
have been recommended for Texas Teacher certification. Ashmore later emailed Carter changing
the requirement for student teaching grading to A or B to have been recommended to Teacher

Certification in 2004. (Ex. J)

Carter recalls that she was informed by Dean Fair and College Administrators that the only

requirement in 2004 was that Carter must complete 20 weeks of student teaching internship and
Case 2:19-cv-12381-PDB-RSW ECF No.1 filed 08/12/19 PagelID.5 Page 5of55

obtain a passing grade. Carter passed her student teaching internship with a passing grade of D+

therefore she completed the teacher education program. (Ex. C)

Carter recalls that her program was an individual development academic plan based on
transcripts she submitted to the College and that the only other additional requirements was that

she be computer literate and demonstrate effective public speaking skills.

Dean Fair did not fulfil his role adequately in Carters internship as her Advisor and Supervisor.
Dean Fair did not provide Carter any Supervision, Mentoring or Coaching as required in his
duties as Internship Supervisor. Fair left all of the Supervision up to Mrs. Malone who, if left to
her, would have given Carter a higher passing grade in student teaching. Carter believes that Fair
intended to fail Carter so she would be forced to return to Texas. Carter believes that Fair has

some sort of unhealthy, sick obsession with Carter.

Barbara Ashmore and Carolyn Bray initially refused to complete the Illinois Board of Education
verification form claiming that it implies that Carter has a teacher license/certificate in Texas.
(Ex. J) Barbara Ashmore and Carolyn Bray stated that the form implies that Carter is already
licensed/certified in Texas as a teacher therefore they will not complete a form that implies that

notion. Carter has never stated or implied that she was licensed/certified to teach in Texas.

Part III of the Illinois verification form does state,

“Please verify that the above named applicant has completed your state approved
program of preparation that, in your state, qualifies the educator for licensure, ’

compared to specific types listed in the form.” (Ex. A)
Case 2:19-cv-12381-PDB-RSW ECF No.1 filed 08/12/19 PagelD.6 Page 6 of 55

Carter interprets Part III of the form to be speaking of Teaching Content/Area the Educator is
prepared to teach. In Carters’ case the answer would be English Language Arts grades 8 - 12.
Officials from State of Illinois Department of Education; Karen Sheppard, Licensure Assistant
Will County Regional Board of Education and Ladia Zavala, Licensure Specialist have verified
with Carter that the form does not imply that a candidate, Carter, is already licensed or certified
teacher in another state. They verified that the form is meant to assess coursework for teacher
certification completed in another state compared to Illinois required coursework for teacher
certification.

Part VII of the form ask that the University verify that Carter has completed a student teaching
internship. The question does not require a grade of that internship completion which would
suggest that Illinois is not looking at a grading requirement for teacher licensure.

By refusing to complete the form, UTD is not allowing IIinois or Michigan to assess Carters
qualification for teacher licensure

Carter has maintained that she completed all requirements in a Teacher Education program that
should have led to licensure/certification in Texas. Carter completed coursework requirements
with a GPA of 2.845 (Ex. S). Carter also completed and passed Texas State for English
Language Arts grades 8-12 which would be compared to Middle School (5-8) and Secondary (6-
12) on the Illinois form (Ex. A). Illinois has informed Carter that all she needs to do is to verity
that she completed a Teacher Education program in the United States that compares to Illinois

Board of Education Standards for Teacher Certification.

Carolyn Bray informed Carter that ELA 8-12 no longer exist suggesting to Carter that she would
need to start anew program. Barbara Ashmore and an office staffer named Ginger (Ex. K)

informed Carter that she would have to return to Texas to complete additional coursework due to
Case 2:19-cv-12381-PDB-RSW ECF No.1 filed 08/12/19 PagelD.7 Page 7 of 55

updated standards to complete her program requirement. Barbara Ashmore and Ginger informed
Carter that she still will need to return to Texas to complete a student teaching internship. Carter
has no plans to be certified, teach, or reside in Texas. University of Texas Dallas (UTD) or the
State of Texas cannot instruct Illinois or Michigan what their standards should be or how to

assess and determine if a candidate is suited to teach in their state.

Carter believes that University of Texas Dallas is scheming Carter to get her to take out more
student loans. Carter was informed by Bray and Ashmore that her Texas test scores were “too
old.” Carter feels that they were suggesting that she, Carter, was “too old” to pursue teaching.
University of Texas Dallas is blackmailing Carter by refusing to complete the verification form
unless Carter return to Texas. University of Texas Dallas and University of Detroit Mercy

(UDM) has an obsession with forcing Carter back to Texas to take out additional loans?

University of Texas Dallas is blackmailing Carter by refusing to acknowledge that she completed
all requirements in 2004 to obtain teacher certification in the state of Texas including student

teaching.

UT Dallas is blackmailing Carter by refusing to provide options, including allowing her to
complete student teaching, if needed, in Illinois or Michigan, to complete the teacher education
program she started in 2004. Fair nor College Administrators have provided Carter with any
alternative methods for her to obtain her certification. State of Illinois has provided Carter the
opportunity to obtain her certification provided that University of Texas Dallas officials

complete the Illinois verification form accurately.

July 2019 Carter also applied for licensure in Michigan. Carter was informed by Michigan that

they needed the following:
Case 2:19-cv-12381-PDB-RSW ECF No.1 filed 08/12/19 PagelD.8 Page 8 of 55

Please provide a letter from the Dean of the College of Education at your University
verifying you completed a Texas-approved teacher preparation program. Additionally
the letter must specify the grade levels and content area(s) the program prepared you to

teach.

Having 20 or more credits in a content area does not lead to certification. Our office
must have confirmation of a completed state-approved teacher certification program, and

unfortunately the transcript does not confirm an approved program was completed. (Ex.

L)

July 23, 2019 in a phone call to Carter, Dean Fair informed Carter that the College nor he will
complete the Illinois verification form nor will they provide her with a letter for the State of
Michigan because she did not complete their teacher education program. Fair stated that because
Carter received a grade of D+ in her student teaching internship in 2004, according to 2019
criteria she should have completed their teacher education program with a grade of B or higher

therefore she did not complete the program.

None of the University of Texas Dallas 2004 catalog information Carter was able to obtain (Ex.
M,N, O, P, R) indicates a grading criteria for student teacher internship that required grade B or
higher nor C or higher. Catalog information acquired by Carter indicates that each student
completing the program in 2004 was provided with an individualized academic plan and that
there was no grading criteria for student teaching internship at that time. It was not until 2011 (E.
Q), according to the University of Texas Dallas catalog from 2011 Carter acquired, that students’
academic program changed to a more common grading criteria for all students of A or B or

higher to pass student teaching.
Case 2:19-cv-12381-PDB-RSW ECF No.1 filed 08/12/19 PagelID.9 Page 9 of 55

December 2008 Carter returned to Michigan where she began work as substitute teacher, as she
had done in Illinois, with hopes of returning to a career mental health. Carter began a job with
the County of Washtenaw March 2009 as a Case Manager. Carter was constantly hounded by
suggestions by co-workers and Supervisor to “go back” to Texas to finish her teaching program.

Carter was soon fired from that position for reasons still unclear to her.

Carter decided to return to school to update her skills because she was having trouble finding
employment in mental health and she had gotten fired from substitute teacher position with a
temporary firm 2012 where she was again hounded with suggestion to return to Texas or go to

Detroit Public Schools.

Despite having two Master degree, and State licensed in Psychology and Counseling, Carter has
not been able to obtain employment for over 8 years and believes that she is being intentionally

blackballed in both Education and Human Services fields.

In the over 10 years Carter returned to Michigan, she is only able to obtain work as a substitute
teacher with reminders that “you are an at-will employee and can be fired at any time for any
reason.” Carter has been offered work in Illinois and has tried to obtain certification to get those
jobs offered to her but she cannot obtain those positions if she is not licensed. Carter is behind in

her property taxes and risk losing her home if she can’t pay her taxes.

Additional suggestion Carter received from University of Detroit Mercy staff is that she should
complete an Alternative Teaching program which would require Carter to admit herself into a
college program, and obtain additional student loans, and be placed in a school district of the

University choice for 5 years to teach in order to obtain certification.
Case 2:19-cv-12381-PDB-RSW ECF No.1 filed 08/12/19 PagelD.10 Page 10 of 55

Carter is well aware that she would be placed in the worse, corrupt districts in Texas, Michigan

or Illinois because of the racial discrimination that she has already endured. Carter chose a

traditional teaching education program so she could apply and work in the district of her choice

and not a corrupt district chosen by the University.

Jurisdiction and Venue

1,

Parties

Venue in this District is proper under 28 U.S.C. § 1391(e)(1)(C); Plaintiff has resided in
the Michigan since 1972. Plaintiff returned to Michigan December 28, 2008 to resume

her residency.

28 U.S. Code § 1331.Federal question. The district courts shall have original jurisdiction
of all civil actions arising under the Constitution, laws, or treaties of the United States.

Any obligation to exhaust administrative remedies does not apply to Carters’ claim or
should be excused by the Court because, among other things, exhaustion would be futile.
Carter has attempted to resolve this issue with University of Texas Dallas Office of the
President.

The University of Texas Dallas Office of the President have intentionally ignored Carters
calls for assistance and have refused to refer her to its own administrative rules and state
law regarding Carters’ rights regarding fair hearing and fair investigation.

Carter cannot afford travel from Michigan to Texas to resolve this issue through Texas
Courts when her attempts to resolve the issue by phone, email and U.S. mail have been

futile.

1. Plaintiff Geaniece D. Carter is a fifty-six-year-old resident of Detroit Michigan. She brings

this action on behalf of herself.

10
Case 2:19-cv-12381-PDB-RSW ECF No. 1 filed 08/12/19 PagelD.11 Page 11 of 55

10.

Defendant University of Texas Dallas, College of Interdisciplinary Studies formally General
Students.

Defendant Dean George Fair, currently University of Texas Dallas Dean of interdisciplinary
studies, Vice President, Diversity and Community Engagement.

Defendant Dr. Barbara Ashmore, Assistant Director, Student Teaching & Field Experience,
University of Texas Dallas.

Defendant Carolyn Bray, Assistant Director, Certification & Accountability, University of
Texas Dallas.

University of Texas Dallas, Dean Fair, Barbara Ashmore, and Carolyn Bray have harmed
Carter by unlawfully withholding Teacher Certification by refusing to acknowledge that
Carter completed a Teacher Education program within their College over 15 years ago.
University of Texas Dallas, Dean George Fair, Barbara Ashmore, and Carolyn Bray have
harmed Carter by utilizing extortion and blackmail to force Carter to return to Texas to
attempt to get her to begin a new program in Teacher Education.

University of Texas Dallas, Dean George Fair Barbara Ashmore, and Carolyn Bray have
harmed Carter by scheming to get Carter to take out additional student loans to have Carter
become financially indebt to the University

University of Texas Dallas, Dean George Fair Barbara Ashmore, and Carolyn Bray have
harmed Carter by falsely informing Carter that her previous program completed in 2004 is
no longer valid and that she must began a new program in teacher education in Texas.
University of Texas Dallas, Dean George Fair, Barbara Ashmore, and Carolyn Bray have
harmed Carter by _ falsely informing Carter that her passing scores for Texas teacher

education were too old to be valid and suggesting that Carter must retake all state exams.

11
Case 2:19-cv-12381-PDB-RSW ECF No. 1 filed 08/12/19 PagelD.12 Page 12 of 55

11.

12.

13.

14.

15.

16.

17.

18,

University of Texas Dallas, Dean George Fair Barbara Ashmore, and Carolyn Bray have
harmed Carter by suggesting that Carter is too old to pursue a career in teaching.

University of Texas Dallas, Dean George Fair Barbara Ashmore, and Carolyn Bray have
harmed Carter with racial motivations, to have Carter indebted financially to the University.
University of Texas Dallas, Dean George Fair Barbara Ashmore, and Carolyn Bray have
harmed Carter with racial motivations to keep Carter from pursuing her chosen career in
teaching.

University of Texas Dallas, Dean George Fair Barbara Ashmore, and Carolyn Bray have
harmed Carter with racial motivations by suggesting to Carter that she would be better suited
to pursue a career in Paraprofessional/ Teacher Assistant.

University of Texas Dallas, Dean George Fair Barbara Ashmore, and Carolyn Bray have
harmed Carter with racial motivations that falsely suggest that Carter did not complete a
teacher education program at the University of Texas Dallas in 2004.

University of Texas Dallas, Dean George Fair Barbara Ashmore, and Carolyn Bray have
harmed Carter by discriminating against her in not allowing her alternative methods to
complete her student teaching assignment.

University of Texas Dallas, Dean George Fair Barbara Ashmore, and Carolyn Bray have
harmed Carter by depriving Carter the liberty of being able to work in her chosen profession
anywhere in the United States by refusing to verify completion of teacher education program
at University of Texas Dallas.

University of Texas Dallas, Dean George Fair Barbara Ashmore, and Carolyn Bray have

harmed Carter by depriving Carter the liberty of working and making a proper living for

12
Case 2:19-cv-12381-PDB-RSW ECF No. 1 filed 08/12/19 PagelD.13 Page 13 of 55

19.

20.

21.

22.

23.

24.

25.

26.

27.

28.

herself anywhere in the United States by refusing to verify completion of teacher education
program at University of Texas Dallas.

University of Texas Dallas, Dean George Fair Barbara Ashmore, and Carolyn Bray have
harmed Carter due to some sort of unhealthy personal and professional obsession toward
Carter and getting her to return and reside in Texas.

Carter believes that the University of Texas staff and University of Detroit Mercy staff have
conspired to sabotage any career opportunities by spreading gossip and rumor about Carter
Carter believes that University of Texas Dallas and University of Detroit Mercy have
conspired to have her computer and I-Phone/Smart-Phones hacked in order to “stalk” her
and keep tabs or keep “watch” of her plans.

Carter has had to rely on food stamps in Michigan since 2010 as well as Michigan Medicaid
since 2014.

Carter has had to rely on food stamps for the past 15 years as she has not been able to obtain
full time employment.

Carter has had to live in her car from time to time for months in each state that she has
resided including Michigan and Texas for the past 15 years because she is unable to find full
time employment.

Carter has received letters and suggestion from Michigan Medicaid Insurance providers and
State of Michigan Department of Human Services suggesting that she apply for disability.
Carter is diabetic, not disabled.

Carter has high blood pressure, not disabled.

Carter has had bouts with asthma in past years, in her 20’s but she does not currently suffer

and she is not disabled.

13
Case 2:19-cv-12381-PDB-RSW ECF No. 1 filed 08/12/19 PagelD.14 Page 14 of 55

29. Carter is not mentally ill in any capacity.

30. Carter has never abused any substances nor has she ever had any dependence on any
substance as has been suggested by rumor and gossip.

31. Carter wants to obtain full employment

32. Carter believes that University of Texas Dallas and University of Detroit Mercy staff have

spread rumors that suggest that she is mentally ill.

University of Texas Dallas responsibility to Carter was not to sell her student loans, that is not
the job of a public University. The role of the University Administrators as well as that of Dean
Fair was to provide Carter with supervision, coaching, mentorship, and advisory along with the
education that she paid for in order for her to succeed in the teacher education program and a
career in teaching. Carter did not receive the Supervision and advisement from Dean Fair and

the College Administrators as required in her academic contract/plan.

If there had been a grading criteria in 2004 for Carters’ student teaching internship, Carter was
not provided with the required resources, advisory and mentorship from her academic
Supervisor, Dean Fair nor College Administrators per her academic contract/plan, making
certain that she would not be successful in her student teaching internship and not pass the

internship.

Dean George Fair has used his position of power as Dean to manipulate and oppress Carter. Fair
as well as Ashmore and Bray are guilty of “misconduct in office” because they all have used

their office of power to oppress Carter as well as to abuse her over a period of 15 years.

14
Case 2:19-cv-12381-PDB-RSW ECF No. 1 filed 08/12/19 PagelD.15 Page 15 of 55

Damages

1. Carter seeks economic damages in the amount equal to the income and wages she would
have received as an educator in the over 15 years that she has not worked in the field,
student loans balances she has still outstanding plus the interest that has accumulated in
the over 15 years that she has been without full employment, as well as money that would
have gone toward Teacher Retirement/Pension Funding in the over 15 years that she has
not worked in teaching.

2. Carter is seeking damages that would cover any income she would have received in the
15 years she has not worked in teaching, any future income that she would have made in
teaching up until retirement, and student loans and interest she incurred in the past 15
years.

3. Carter is seeking punitive damages to punish the defendant and to deter similar conduct

4. Carter has had numerous financial hardships for the past 15 years of under employment.
Carters’ home continues to be at risk of foreclosure and she continues to experience
tremendous financial hardships.

5. Carter seeks damages in the amount of $3.5 million dollars.

6. Carter is seeking any attorney and court fees associated with this claim from defendants.

7. Jury Demand

Texas Code of Criminal Procedure 3.04 — Official Misconduct
(1) “Official misconduct” means an offense that is an intentional or knowing violation of a law
committed by a public servant while acting in an official capacity as a public servant. (2) “Public

servant” has the meaning assigned by Section 1.07, Penal Code.

15
Case 2:19-cv-12381-PDB-RSW ECF No. 1 filed 08/12/19 PagelD.16 Page 16 of 55

PENAL CODE
TITLE 8. OFFENSES AGAINST PUBLIC ADMINISTRATION
CHAPTER 39. ABUSE OF OFFICE

Sec. 39.015. CONCURRENT JURISDICTION TO PROSECUTE OFFENSES
UNDER THIS CHAPTER. With the consent of the appropriate local county or district attorney,
the attorney general has concurrent jurisdiction with that consenting local prosecutor to prosecute

an offense under this chapter.

Sec. 39.02. ABUSE OF OFFICIAL CAPACITY. (a) A public servant commits an
offense if, with intent to obtain a benefit or with intent to harm or defraud another, he
intentionally or knowingly:

(1) violates a law relating to the public servant's office or employment

Sec. 39.03. OFFICIAL OPPRESSION. (a) A public servant acting under color of his
office or employment commits an offense if he:
(1) intentionally subjects another to mistreatment or to arrest, detention, search,
seizure, dispossession, assessment, or lien that he knows is unlawful;
(2) intentionally denies or impedes another in the exercise or enjoyment of any
right, privilege, power, or immunity, knowing his conduct is unlawful; or
(3) intentionally subjects another to sexual harassment.
(b) For purposes of this section, a public servant acts under color of his office or
employment if he acts or purports to act in an official capacity or takes advantage of such actual

or purported capacity.

16
Case 2:19-cv-12381-PDB-RSW ECF No.1 filed 08/12/19 PagelD.17 Page 17 of 55

(d) An offense under this section is a Class A misdemeanor, except that an offense is a felony of
the third degree if the public servant acted with the intent to impair the accuracy of data reported
to the Texas Education Agency through the Public Education Information Management System

(PEIMS) described by Section 42.006, Education Code, under a law requiring that reporting.

(1) 18 U.S.C. § 1951 (1970), which reads as follows: (a) Whoever in any way or degree
obstructs, delays, or affects commerce or the movement of any article or commodity in
commerce, by robbery or extortion or attempts or conspires so to do, or commits or threatens
physical violence to any person or property in furtherance of a plan or purpose to do anything in
violation of this section shall be fined not more than $10,000 or imprisoned not more than twenty

years, or both.

(2) The term "extortion" means the obtaining of property from an- other, with his
consent, induced by wrongful use of actual or threatened force, violence, or fear,
or under color of official right. (3) The term "commerce" means commerce within
the District of Columbia, or any Territory or Possession of the United States; all
commerce between any point in a State, Territory, Possession, or the District of
Columbia and any point outside thereof; all commerce between points within the
same State through any place outside such State; and all other commerce over
which the United States has jurisdiction. (c) This section shall not be construed to
repeal, modify or affect section 17 of Title 15, sections 52, 101-115, 151-166 of

Title 29 or sections 151-188

As a practical matter, the issue is whether a defendant's official position and
consequent actions under color of official right create a climate of fear when

17
Case 2:19-cv-12381-PDB-RSW ECF No. 1 filed 08/12/19 PagelD.18 Page 18 of 55

duress is also proved, or, whether the disjunctive construction of the statute

obviates the need to prove duress. Clearly, more than a read

The Age Discrimination in Employment Act (ADEA) forbids age discrimination
against people who are age 40 or older. It does not protect workers under the age
of 40, although some states have laws that protect younger workers from age
discrimination. It is not illegal for an employer or other covered entity to favor an

older worker over a younger one, even if both workers are age 40 or older.

The Racial Discrimination Act 1975, promotes equality before the law for all
people regardless of race, colour or national or ethnic origin. It is unlawful
to discrimination against people on the basis of race, colour, descent or national or

ethnic origin.

Respectfully submitted by,

Geaniece D Carter
Pro Se

PO Box 361184
Grosse Pointe Farms, MI 48236

geaniece@hotmail.com

August 12, 2019

18
Case OEE ECF No.1 filed 08/12/19 PagelD.19 Page 19 of 55

» Illinois 0

7) ‘ STATE~APPROVED PROGRAM AND C
/ State Board of Education Ce ee ees aM ASATION

 

100 North First Street, E-240
Springfield, Illinois 62777-0001

EDUCATOR EFFECTIVENESS DIVISION

 

      

   

 

       

   

PART of Vi-TOBE COMPLETEDBYAPPLICANT os
An applicant applying for an Illinois license who has completed a state-approved program of preparation at a college or university shail
use this form to verify completion of the program and coursework addressing specific Illinois standards. The applicant should provide
all information requested in Part | of this form, and the college/university should complete the rest of the form as applicable. Please
request that the college/university e-mail the completed form to licensureforms@isbe.net. Forms returned to the applicant or Regional

Office of Education will not be honored.

 

 

 

 

 

 

APPLICANT'S NAME (Last, First, Middle, Maiden) IEIN BIRTHDATE (mmidd/yyyy)
ADDRESS (Street, City, State, Zip Code) TELEPHONE (include Area Code)
E-MAIL

 

 

NAME OF COLLEGE/UNIVERSITY

 

ADDRESS (Street, City, State, Zip Code} TELEPHONE (include Area Code)

 

 

 

    

"PART ll OF Vil — TO BE COMPLETED ONLY BY THE COLLEGEVUNIVE

DIRECTIONS: Please complete the information below, date it, and affix the signature of the licensure officer, the registrar, or the dean
of the college of education. Then, e-mail this form to the lilinois State Board of Education at licensureforms@isbe.net. Forms retumed
to the educator will not be honored.

 

 

NAME OF COLLEGE/UNIVERSITY TELEPHONE (Include Area Code} FAX (include Area Coda)

 

 

NAME AND TITLE OF AUTHORIZED OFFICIAL E-MAIL

 

 

ClYes [NO certify that the information provided below is true and correct.

 

 

Signature of Authorized Date

 

ISBE 80-02 (7/18) Page 1 of 3
 
  

 

     

  
     

' OF Vil- TO BE COMPLETEL . O mi OR
STATE-APPROVED PROGRAM VERIFICATION: Please verify that the above-named applicant has completed your state-
approved program of preparation that, in your state, qualifies the educator for licensure comparable to the specific types

listed below. The registrar, licensure officer, or other authorized official should certify the information below. Proceed to Part

IV to verify completion of coursework addressing IHinois Standards.

TYPE OF LICENSE / AREAS THE EDUCATOR IS PREPARED TO TEACH

 

 

 

 

TEACHING ADMINISTRATIVE

LICENSE LICENSE

(J Early Childhood CJ General Administrative (Principal)

(Bi rth-Grade 3) Age or Grade Level

(] Elementary (K-9) ©) Superintendent
Grade Level

1 Middle Grades (5-8) (J Chief School Business Official
Grade Level

[1] Secondary (6-12) ) Director of Special Education
Teaching Fields

(1 Special (K-12)

 

Grade Level and/or Teaching Field(s)

C) Other

 

 

 

Grade Level and/or Teaching Fieid(s)
the educator was prepared to teach

 

 

   

 

COMPLETION OF ILLINOIS STANDARDS VERIFICATION: Please verify that the above-named applicant has completed coursework
addressing the standards listed below (futher explanation addressed in Part 25.25(a)). Standards can be met by the applicant having
completed coursework in each specific area or if the content coursework was infused within the completed program. ff the standards
have already been met, the educator will not be required to complete additional coursework. Proceed to Part V to verify successful

completion of testing for licensure.

Yes No
(] (0 Methods of instruction of the exceptional child in cross-categorical special education
Cl 0 Methods of reading and reading in the content area
O (instructional strategies for English language learners

 

ISBE 80-02 (7/18) Page 2 of 3
COAL CY PEST POB-RSW ECF No. 1 filed 08/12/19 PagelD.21 Page 21 o0f 55

 

 

  

PART V of Vil- TO BE COMPLETED ONLY BY THE COLLEGE/UNIVERSITY _

 

 

 

TESTING VERIFICATION: Please verify that the above named applicant has successfully passed the following test(s) that led to
licensure in your state.

if the applicant did not receive licensure in your state, the Board of Education in the state in which he/she is currently licensed must
provide verification of the test used for licensure purposes (via ISBE Form 80-03A Confirmation of Out-of-State Licensure Testing. (e.g.

Educator completed preparation program at an lowa institution and obtains lowa licensure - use this form. An educator who completed
a program in lowa, does not obtain lowa licensure, but obtains licensure in Missouri, should use ISBE Form 80-03A (5/17).

| have reviewed the information above and certify that the person named in Part | passed the following test(s) (check all that apply):

(0 BASIC SKILLS - a uniform test required by the state of for issuance of a license.
The Illinois Basic Skills Test is designed to assess knowledge of fundamental skills in reading, mathematics, writing, and
language arts.

Date Passed:

CJ) CONTENT AREA TEST(S) — required by the state of for issuance of a license.
Specific to content area of licensure.

Date Passed:

(C0 TEACHER PERFORMANCE ASSESSMENT - A performance based assessment that requires candidates to submit a
portfolio of materials (such as video clips and lesson plans) demonstrating skills and knowledge essential for teaching.
(EX.- ed TPA, PPAT)

Date Passed:

 

—

PART VI OF Vil — TO BE COMPLETED ONLY BY THE COLLEGE/UNIVERSITY

Effective February 1, 2012, all professional education and content-area coursework required for the issuance of 2 an ilinois license,
endorsement or approval must have been passed with a grade of no lower than a “C-” or equivalent. Grades of “P” (Passing) or “Ss”
(Satisfactory) cannot be honored for licensure until verification is provided by the licensure officer, the registrar, or the dean of the
college of education that these grades are equivalent to a “C-" or above.

MARK ONE OR MORE OF THE CHOICES BELOW:
] P (PASSING), S (SATISFACTORY) or CR (CREDIT) GRADES ARE EQUIVALENT TO A"C-" OR ABOVE.

[J P (PASSING) OR S (SATISFACTORY) GRADES ARE EQUIVALENT TO A “D" OR BELOW
ADDITIONAL COMMENTS:

 

 

PART Vil OF Vil - TO BE COMPLETED ONLY BY THE COLLEGE/UNIVERSITY

DIRECTIONS: Please verify that the above-named applicant has completed student teaching as part of the s state approved |
preparation program.

CIYES [JNO i certify that the applicant has completed student teaching as part of the state approved preparation program.

COYES [INO If YES, was student teaching completed prior to September 1, 2015?

 

ISBE 80-02 (7/18) Page 3 of 3
FEE THE BAUR Ur Pmd VVCURcie Fit gins moe

VATERMARK; HOLD AT ANGLE TO VIEW IMAGE.

bx 8

[UTP

FICE CODE: 009741 Richardson, TX 75083-0688

The University of Texas at Dallas

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     

ME Geaniece D Carter
HODENT NUMBER IRTH
“@BuASE NUMBE TLE ” aoe QUALITY COURSE NUMBER | COURSE TITLE | | May Sue
“I Co) _—_—_—— : . = ee PL MOURS ns
uN icial Graduate Transcript » wbaenne- eee enee ~-----Spring 2003-~-----<7777777 eeececcc
© = , ED -3380 CURR & INST IN ENGLISH
2 Current Academic Program: B 3.00 9.00%
oo School of General Studies ED -4361 CLASSROOM & INSTRUCTIONL MGM
Nondegree program B 3.00 9.00*
“ Major: Teacher Education PSY -4343 ABNORMAL PSYCHOLOGY C+ 3.00 6.99%
qm ss Major: Teacher Eeucaticn se tnnnn nn cnn nan nannrensasnmenen senses es ee SST
QO Previous Degrees:
D Master of Arts May 11, 1991 AHRS EHRS QHRS OPTS GPA
D University of Detroit Mercy Current 0.00 0.00 0.00 0.00 0.000
& Major: _ Counseling Cumulative 0.00 0.00 0.00 0.00 0.000
Bachelor of Science Jun 18, 1987
University of Detroit Mercy wee enn e eee errr ret rt Fall 2003-----------7 77 rte
o Major: Business Administration LIT -2341 LITERARY ANALYSIS C- 3.00 5.01*
A PSY -3310 CHILD DEVELOPMENT B 3.00 9.00%
srw arrose r rec cca Pall 200Q----en nw nee newer ener Meee nn TTT TTT
oO
oO Admitted Program: AHRS EHRS QHRS QPTS GPA
To School of General Studies Current 0.00 0.00 0.00 0.00 0.000
}e Nondegree program Cumulative 0.00 0.00 0.00 0.00 0.000
i Major: Teacher Education
TT T4694 st Fall 2004---------- rrr
flee ene ee ee eee erect wee eee ED -4694 STUDENT TEACHING
iS ED -3314 AMERICAN PUBLIC SCHOOL STUDENT TEACHING : SECONDARY
A- 3.00 11.01* NR 0.00 *
= mD -3339 EDUCATIONAL PSYCHOLOGY wero nw nner eT
5 C+ 3.00 6.99%
ED -4353 READINGSSTUDY SKILLS 2NDRY S AHRS EHRS QHRS QPTS GPA
b> READING IN CONTEXT B 3.00 9.00* Current 0.00 0.00 0.00 0.00 9.000
ed PSY -4322 SOCIAL COMMUNICATION A 3.00 ._12.00* Cumulative 0.00 0.00 0.00 0.00 9.000
ee TET TE EES End of Graduate Transcript~-----~---7 77777"
AHRS EHRS QHRS QPTS GPA
iO Current | 0.00 0.00 0.00 0,00 0.000
1 Cumulative 0.00 0.00 0.00 0.00 0.000
qb rt ct No Further Entries This Column----------7777-7-
Wi
on
$
Oo
a
vf
A
ap
QO.
Gehan Boay, of Edu. FEDERAL LAW PROHIBITS ACCESS TO THIS RECORC BY ANY PARTY WITHOUT WAIT TEN CONSENT OF THE STUDENT
Spr Ne dod pace 1 of 1 11-18-04
ringfie IL 62777 aa -13-
. # = COURSE NOT APPUIE CURSE! CACUR |
Key: tee iat EN anen SL UDE ih “i Haru. bd Wr0e

 

 

  
he University of Fexas at Dallas

aCe PAINTED Richardson, TX 75080-3021

 

as

Official Transcript |
Name: Carter, Geanlece
Send To: “Carter, Geaniece
‘PO Box 441196
- Detroit; MI48244-1196

External Degrees

“= University of Detroit Mercy” S Pee
- Bachelor of Science 06/18 Bl 987

University of Detroit Nerey.

Master of Arts 05/1 1/1991

 

 

 

 

> Student id:
SSN:
PrintDate: = —=—=—=—=~*~*=«a 82 OND

o
Beginning of Graduate Record
2062 Fall
Program: e Graduate Non-Degree Objective
Plan: : Teacher Education Non-Degree Major cog
‘ED : 3314 AMERICAN PUBLIC SCHOOL 3.000 0.000 Asoo 0.000
Grading Basis: Exclude Grade from Statistics : ee
ED 3339.0 EDUCATIONAL PSYCHOLOGY 3.000 0.000 Gt 0.000
~. Grading Basis: ss Exclude Grade from Statistics ie REE .

“ED 4353 _. READING&STUDY-SKILLS 2NDRY SCH 3.000 9.000: > B: 0,000

Course Topic: READING IN CONTEXT Ss :
Grading Basis: Exclude Grade from Statistics i
PSY 4322 SOCIAL COMMUNICATION . ~  & 3.000 ~~ 9.000 A 0,000:
Grading Basis: : Exclude Grade from Statistics | oa a

Attempted Earned. GPA. Baints
: Units

Term GPA : 0,000 Term Totals . os 42.000 ~~. 9.000 0.000 0.000
Transfer Term GPA : Transfer Totals ee 90008 0,000.0 0.000 9.000
Combined GPA 0.000 Comb Totals: 12000 0.000 0.000. 0.000.
Cuny GPA 0.000 Cum Totals 12.000 0.000 0.000 0.000

. Transfer Cum GPA. Transfer Totals 0.000 0.000 0.000 0.000...
Combined Cum GPA 0.000. Comb Totals: 12.000 | ; 0.000.= 0,000... 0,000" :

; a i ‘ Sopot

 

 

 

: REGISTRAR .
-- FEDERAL LAW PROHIBITS ACCESS TO THIS RECORD BY ANY. PARTY WITHOUT WRITTEN CONSENT OF THE STUDENT
 

Richardson, TX 75080-3021

    

 

 

 

 

Official Transcript
Name: Carter,Geaniece :
2003 Spring
Program: , -Graduate Non-Degree Objective
Plan: Teacher Education Non-Degree Major eos
ED 9380 CURR & INST IN ENGLISH 3.000 0.000 B 0.000-.-
Grading Basis: Exclude Grade from Statistics Bees
ED 4361 CLASSROOM & INSTRUCTIONL MGMT 3:000 0.000 B 0.000
Grading Basis: Exclude Grade from-Statistics. - : Pee
PSY | ‘© 4343 ABNORMAE PSYCHOLOGY 3.000 0.000 Ct 0.000
Grading Basis: Exclude Grade from Statistics - a ae
Term GPA 0,000 Term Totals 9.000 0.000 0.000 ~~ «0.000
Transfer Term GPA Transfer Totals 0.000 0.000 0.000 0.006
Combined GPA 0.000 Comb Totals 9.000 0.000 0.000 -§.000
CumGPA 0.000 Cum Totals 21.000 “9.000 0,000... 0.000
Transfer. Cum GPA ~ f AMperisier Totals - 0.000 0.000 “0.000... 0.0000:
Combined cum GPA 0.000 Comb Tofats 21.000 0.000 9.000 0.000 eo
2003 Fail =
Program: _» Graduate Non-Degree Objective oe -
Plan: Teacher Education Non-Degree Major :
“3s LIT 841 LITERARY ANALYSIS 3.000 0.000 Ce 0.000
“Grading Basis: Exclude Grade from Statistics : :
PSY 3310 CHILD DEVELOPMENT 3,000 0.000 8 0.000°-
Grading Basis: Exclude Grade from Statistics
Term GPA. 0.000 Term Totals 8.000 e000 «0.000 ~—Ss«é.000.
Transfer Term GPA: as Transfer Totals *- 9.000 6,000 09.000 6.000
Combined GPA 0.000 Coinb Totals 6.000 0.000 0.000 0.000
Cum GPA 0.000. Cum Totals 27.000 9.000 0.000 0.000"
Transfer Cum GPA : Transfer’ Totals — 0.000 0.000 0.000 0.000
Cambined Cum.GPA 0.000 © Comb Totals 27,000 ~0:000 0.000 0.600
2004 Fall
Program: -. Graduate Non-Degree Objective
Plan: Teacher Education Non-Degree Major Ss
ED 4694 STUDENT TEACHING 6.000 0.000 D+ 0.000. :
Course Topic: : STUDENT TEACHING:SECONDARY .
Grading Basis: Exclude Grade from Statistics
2 3 Mop gues

 

 

REGISTRAR ©

FEDERAL LAW PROHIBITS ACCESS TO THIS RECORD BY ANY PARTY WITHOUT WRITTEN CONSENT OF THE STUDENT
Ht A el ¥ OF PCKAaS ar
Richardson, TX 75080-3021

 

 

Official Transcript
Name: Carter,Geanlece
Units:
Term GPA 0.000 Term Totals : 6.000 = 0.000 - .0.000°-» 0,000:
Transfer Term GPA ‘Transfer Totals 0.000 0.000. ~~». 0,000. 0.000 =
Combined GPA 0,000 Comb Totals 6.000 0.000 0.000 © 0.000
Cum GPA 0.000. Cum Totals 33.000 0.000 0.000 0,000...
Transfer Cum‘GPA oo Transfer Totals 0.000 0.000 0.000. 0.000
Combined Cum GPA 0.000. Comb Totals: 33.000 0.000 0.000 0.000
| End of Official Transcript - |
a &
3. 3 2 toh cae

FEDERAL LAW PROHIBITS ACCESS TO.THIS RECORD BY ANY PARTY WITHOUT WRITTEN CO!

 

 

 

 

REGISTRAR | “s
NSENT OF THE STUDENT
LE oo “D PagelD.26 Page Avge sof!

Texas Examinations of Educator Stan

  
 

 

Examination for the Certification of Educators in Texas
UNOFFICIAL SCORE REPORT

  

Test Date: 02/28/2004

GEANIECE D CARTER
DALLAS, TX 75222

Test: 131 English Language Arts and Reading 8-12
Total Scaled Score: 241
Status: Passed

PERFORMANCE BY DOMAIN # QUESTIONS # CORRECT

Integrated Lang Arts, Diverse Lrnrs... 12 12 ,
Lit, Rdg Processes, & Skills for Rdg... 32 23
Written Communication 24 12
Oral Communication & Media Literacy 12 9

*Your constructed-response assignment holistic score is 2 on a scale of 1 to 4. See the TEXES English
Language Arts and Reading 8-12 Preparation Manual for description of the characteristics of each score

point.
NOTE: Please allow 7 to 10 business days for your test scores to be posted in the SBEC Online system before
contacting SBEC credentialing staff or submitting your online application for certification. SBEC will post
scores on the SBEC Online website when the scores are available for viewing and application submission.

Internet score reports are unofficial and are not a substitute for an examinee score report. Your official
examinee score report has been mailed to you.

we rm)
Previous TI wowsrace MONET

https://reg.nesinc.com/score/WEB _ISR.asp 3/26/2004
A ERA AR A BEER UIE JIYUERY DA ULL . ¥ i
Case 218-1 3381 PDE RSW “ECE No. 1 /Tiled 08/12/19 Peoeid\27 Page 8% of 55
x, [a4 |
J

Texas Examinations of Educator Standards :

   

Examination for the Certification of Educators in Texas Wl
‘ . . GOOSEN Bras ei
UNOFFICIAL SCORE REPORT eek = fhe. g

Test Date: 12/06/2003

GEANIECE D CARTER
DALLAS, TX 75222

 

Test: 130 Pedagogy & Professional Resp 8-12

Total Scaled Score: 263
Status: Passed

 

PERFORMANCE BY DOMAIN # QUESTIONS # CORRECT

Designing Instruction & Assessment to .. 25 22
Creating a Positive, Productive ... 12 10
Implementing Effective, Responsive ... 25 21
Fulfilling Professional Roles & Rspnsts 18 13

 

Internet score reports are unofficial and are not a substitute for an examinee score report. Your
official examinee score report has been mailed to you.

TO
a

 

https://reg.nesinc.com/score/WEB_ISR.asp 1/1/2004
Case 2:19-cv-12381-PDB-RSW ECF No. 1 filed 08/12/19 PagelD.28 Page 28 of 55

Educator Effectiveness Division
{00 North First Street, S-306
Springfield, Minois

62777-0001

by . pb ILLINOIS STATE BOARD OF EDUCATION Uh I nA

OUT-OF-STATE TEST OF BASIC SKILLS VERIFICATION:
DEPARTMENT/BOARD OF EDUCATION USE ONLY

 

instructions: An applicant applying for an illinois license who has completed a test of basic skilis leading to licensure
in another state should use this form if licensure was obtained in a state other than the state where the educator
preparation program was completed. (e.g., Educator completed preparation program at an lowa institution, does not
obtain lowa ficensure, but has obtained licensure in Missouri - USE THIS FORM). An applicant who has completed
a test of basic skills leading fo licensure in the same state as the completed preparation program should instead
complete ISBE Form 80-02: State-Approved Program and Completion of Standards Verification (7/15). (e.g.,
Educator completed program in lowa and obtains lowa licensure uses ISBE Form 80-02).

 

 

   
 

 

 

 

 

 

 

 

PAR THE EDUCATOR . & oe
APPLICANT'S NAME (Last, First, Middle, Maiden) iEIN (Listed in ELIS) BIRTHDATE (mmiddiyyyy)
Carter, Geaniece D _

ADDRESS (Street, City, State, Zip Code) TELEPHONE (Include Area Code) | E-MAIL

PO Box 361184, Grosse Pointe Farms, Mi 48236 313-290-3009 geaniece@hotmail.com
NAME OF COLLEGE/UNIVERSITY TELEPHONE (include Area Code)

University of Texas-Dallas, Richardson, TX 75080-3021 {972-883-2730

ADDRESS (Street, City, State, Zip Code) FAX (include Area Code)

800 W. Campbell Road, HH32, Richardson, TX 972-883-4330

 

_PART II TO BE COMPLETED BY STATE LICENSURE! ieee ie
TEST OF BASIC SKILLS VERIFICATION: Please verify that the above-named applicant has successfully
completed a test of basic skills at the time of initial licensure in your state. Successful completion of the test must
have resulted in licensure in your state. Sign, date, and affix the department's official seal to the form and e-mail it

to the Educator Effectiveness Division at licensureforms@isbe.net. Forms retumed to the applicant will not be
honored.

|] Yes, this individual has passed a test of basic skills that resulted in initial licensure in this state.

 

Name of the test: (e.g., Praxis 1):
Date test was passed:

 

 

[_] No, this individual has not passed a test of basic skills for initial licensure in this state.

 

 

 

 

 

 

 

NAME OF LIGENSURE/CERTIFICATION ENTITY TELEPHONE (Include Area Code}
NAME OF AUTHORIZED OFFICIAL FAX (include Area Cade)
TITLE E-MAIL
Date Original Signature of Authorized Official

 

ISBE 80-03 (10/16)
-CV-12381-PDB-RSW ECF No.1 filed 08/12/19 PagelD.29 Page 29 of 55

x

Case 2:19

 

O€EV-E88-Z726 “XV

OEL2-€88-726 -23YWO

seed je SeXxal 40 Aysuaniun

Ja2yjo Alpiqeyunossy pue uoesywiay
4ajUd} WUaWdojaaagq JayIea) VODI3IIg “ISsW
aud ‘Aesg uAjolep

Aeig iq

“UW9} JFEJ POO BY} Ul SJUBPNIs |[e OJ 4e|a}D JeY] apeW JadIO UOMeIYNIND JauO}J AY} Suns We | “Sulyseal juapnis
ul g 40 VY Ue apew arey Ady) JI ‘S3ay say] Aed pue 31 0} Ajdde oym uogesy ad JO} syuapnys {je spuUauiWOdaL

pue W731 0} a}qeyuNodoe Si 1aDLYO UOMeIUAIaD Byy “UOeIYNIIO JO} aUOAUL PUdWIWODaI JOU Sop AjIsuaAIUN
GY4L “UOHEIYNHIIO Joy papuauWOdal aq 0} Bulyr.ea) JUaPNys Ul g 4O Y Ue BABY O} SJUaPNIs No Jo je Sasinbas GLA

‘adalueay

A abi0ay ‘ie4 ‘eseqieg ‘Buowysy Jayne] dOIjOg ‘Wor ooYyeA®@ ra200uap ‘no,
G Wd 8&:€ 6L0¢/Pe/9 LOW
<npa'seyjepin@Aeigsa> udjoses ‘Aeig

nh &

Wd 02:7 6L02/P2/9 UOW “Ya Ule|dxa 0} paydwayje sem | uaya Aepo} Jalpea jes auOUd ay} 10j NOA yUeYL YaLED ‘su

eieqieg ‘aiowysy

Wd 20:5 6LOZ/p2/9 YO! ™§ INOK MOU J8}Aq JO ,,d, JO apesB e si} ‘esequeg 0} Hulpuordy ‘UaY} 4eajD apew },USeM }I ON

I ~rf

 
 

A Ssayl4 x UAJOIe> ‘AeIg

 
 

YOON - 198Ped Soatueab - Wey

SUOI}EIJUBA Huljsa} pue uolesyi4a> Hurysea} Hurpseba syuauyoezye

A azuobajey © A OlsAOW CB A AuNe Q aauay El) aed fi) A Aiday G

|

sainjeaj YOOMO
winiluaid YYM GOE
BUHO 0} apes6dn

tw

SaSudory
yoieasqof

yyeay

““4SIH UOI}ESIBAUOD
BAIYIIY

gL Slay] payajeq
SW} JUSS

syeiq

jlew3 yung

St9 xoqu|

abessow Man -+

 

cS

I

6L0Z/92/9
6/26/2019

Case 2:19-cv-12381-PDB-RSW ECF No.1 filed 08/12/19 PagelD.30 Page 30 of 55

Il

Sy

OCutloak

-+ New message

Inbox 635
Junk Email

Drafts

Sent Items

Deleted Items 78
Archive
Conversation Hist...
health

JobSearch

Licenses

Upgrade to Office
365 with premium
Outlook features

tl

ig Xskch a

Reply ~ Til] Delete

Mail - geaniece carter - Outlook

Soy at of _
on ay ’ -
S$ ae Creed i at

Eq] Archive © Junk Vv <& Sweep 5) Moveto Y <d Categorize ~ © Snooze

CORRECTION----FW: attachments regarding teaching certification and testing verifications

A b

Ashmore, Barbara <baa067000@utdallas.edu>
Mon 6/24/2019 4:43 PM
You; Fair, George; Bray, Carolyn; Pollock, Laurie Y

Mrs. Carter,

Thank ou for the phone call earlier today when was attempted to explain why we unable to
Y P Y P P y

9 © >

comply with your request, that we complete the Illinois Approved Program Completion
Standards of Verification and Out of State Basic Skills Verify documents the for your

teacher licensure in |Ilinois.

|n Fall 2004 you earned a D+ in FD 4694, Student ‘Teaching, Student ‘Teaching Secondary.
All student teachers must not only pass both state required licensure exams prior to student
teaching , but also earn either an A or B in student teaching in order to be recommended to
TEA for teacher licensure. | am sure the Certification Officer in 2004 informed all students of
this fact.

Passing your required licensure tests in ‘T exas did not result in your teacher licensure, therefore
we can NOT sign documents saying that passing these exams did result in your licensure as
teacher in | exas. You were NOT recommended for teacher licensure in ‘Texas because you

did not earn an A or B in student teaching.

Q,, Ahnore

“Better than a thousand days of diligent study si one day with a great teacher.”

a Japanese Proverb

https://outlook.live.com/mail/inbox/id/AQQkADAWATY OMDABLTgxNGItNjRhMSOwMAItMDAKABAANScHamwiQ7encFniQAG1Cw%3D%3D v1
 

06/25/19

To Whom It May Concern:

This letter will verify exam(s) taken and the score(s) for any of the following examinations in the

Texas Educator Certification Program listed below:

Texas Examinations of Educator Standards (TEXES)
Texas Oral Proficiency Test (TOPT)
The Texas Examinations for Master Teachers (TExMaT)

Examination for the Certification of Educators in Texas (ExCET)

Texas Examinations of Current Administrators and Teachers (TECAT)

Educator Information: SSNQUE First Name: Geaniece Last Name: Carter

Test Results

: | | Admin |
“Type | Code Description BE tc! i
i es Sa ee
: TEXES - 131» English Language Arts and
: Reading 8-12

 

~ 40/04/2003 Fail

TEXES 131 English Language Arts and 12/06/2003 Fail
: Reading 8-12
“TEXES 131 English Language Artsand 02/28/2004 Pass
Reading 8-12
. TEXES © 130 Pedagogy and Professional - 10/04/2003 Fail

' Responsibilities 8-12
TEXES - 130 Pedagogy and Professional . 12/06/2003 ~ Pass

Responsibilities 8-12

Elza Romero

‘Al
Chil PAA
Program Specialist IV

Educator Standards, Testing, and Preparation
Texas Education Agency
512-463-9039

' 219
: 241
- 230

- 263

Institution

  

University of

: Texas - Dallas

' University of
: Texas - Dallas

' University of
- Texas - Dallas

University of
’ Texas - Dallas

‘ University of
: Texas - Dallas

. 27 Post Bace without
- Content Prep, UBI

 
 
       

24 Post Bacc with
. Content Prep , UBI

i

24 Post Bacc with
Content Prep , UB!

01 University Based
Initial

01 University Based

Initial
3/26/2019

 

f Ey. S
8 EX.
O°

NI

¢

Sp

©

a Inbox 999+
o Unread

QO

® Starred

©

Qo Drafts

oO Sent

—

A Archi

N Archive

—

00

© Spam

Oo

© Trash

a Less

$

iu. Views Show
O

LU

> Folders Hide
0 + New Folder

a Oprah 14
oO ;

a recipes 915
00

& records 30
aT

>

2

oO

7

“I

D

O

O

 

(1,484 unread) - denecec@yahoo.com - Yahoo Mail

Find messages, documents, photos or people

€ Back

& a @D ff Archive

attachments regarding teaching
certification and testing verifications

10

Mrs.

| am sorry but you has misquoted me regarding the “CC A
grade of “C” or your D+ is technically a passing grade.
However to be recommended for certification a student
cannotearna grade lower than a B- in student teaching.

T his has always been the program requirement.

As | read the Illinois document’s, they use the language--
successful testing resulting in licensure. While your testing
was successful, it did not result in your licensure. You are

not licensed as a teacher in ‘Texas and we cannot sign

oS
geaniece carter Ms. Laurie Pollock »

+7 from Ashmore,, Bray,, me

Ashmore, Barbara <baa06700 pf}
To: denecec@yahoo.com,

geaniece carter

Cc: Fair, George,

Pollock, Laurie, Bray, Carolyn

Ca rter.

anything that says or implies you are.

BS Move

Jun 24 at 11:38 AM

ne

ee

MW Delete

9 Spam

Yahoo/inbox

Jun 24 at 5:33 PM

 

 

mH B

 

 

Barbara Ashmore Q

baa067000@utdallas.edu

ittps://mail.yahoo.com/d/folders/1/messages/1 8608? guce_referrer=aHROCHME6L y9sb2dpbi55YWhvby5jb20v&guce_referrer_sig= AQAAANZaluHEsI22f0i0FDKTQEy2tvp_Cs2YyOzeSTFxNsxsR20h1 Dg... 1/4

Home

 @ 3
Case 2:19-cv-12381-PDB-RSW ECF No.1 filed 08/12/19 PagelD.33 Page 33 of 55

6/26/2019 (1,484 unread) - denecec@yahoo.com - Yahoo Mail

 
 

\ ) Find messages, documents, photos or people v

Campese © Back & Go@® MArchive BY Move Ff Delete Q@spam BM HM EF q

I spoke with Ginger last week, School of Interdisciplinary

Inbox 999+ Studies, regarding the teacher education program I stated over

Unread 12 years ago. I have since then found my test scores and an up geaniece carter Q
to date transcript. I tested for Pedagogy & Professional Resp 8-

Starred 12 and English Language Arts 8-12 both showing my passing geaniece@hotmail.com
scores. (313) 290-3009

Drafts

Apparently the State of Illinois never received the transcript that
Sent shows my passing grade in “Student teaching”; my supervisor
was Dr. George Fair. A transcript was sent by UT Dallas with a

grade of NR which I am assuming stands for “No Record.”
Spam Since I completed the program and passed both required tests, I

should have received Teacher Certification in state of Texas
Trash therefore I am applying.

Archive

 

~ Less The State of Illinois is requesting that you complete the

attached, State Approved Program and Completion of Standard
Views Show Verification form, and return the completed form to them as
soon as possible. You may also need to complete the Out of
State Test of Basic Skills Verification form to verify my test
Folders Hide completion and passing.
+ New Folder Attached are copies of my transcript and copies of my test
scores. Please contact me regarding my certification in the state

Oprah 4 of Texas. Due to the schools neglect in sending the correct

recipes 915 transcript, I was robbed the opportunity to teach for the past 12
years.

records 30

s/Geaniece D Carter

PO Box 361184

Grosse Pointe Farms, MI 49236
313-290-3009
geaniece@hotmail.com

June 24, 2019

 

, Download all attachments as a zip file

“ “ahoo.com/d/folders/1/messages/18608?quce referrers=aHROCHM6LV9sb2dpbi55YWhvbv5ib20v&auce referrer sia=AQAAANZaluHFsl92fniNFNKTOFV2tvn Ca9YVOz7e RTExNeveR2NhINA ai
Case 2:19-cv-12381-PDB-RSW ECF No. 1 filed 08/12/19

COM Ose

inbox 999+
Unread

Starred

Drafts 4
Sent

Archive

Spam

Trash

A Less

Views Hide
Photos
& Documents

* Deais

Ei Purchases

@ Groceries

» Travel

@ Tutorials

Folders Hide

+ New Folder
Oprah 14
recipes 915
records 30

https://mail.yahoo.com/d/search/name=Clark%252C%2520Alex%2520(MDE)&emailAddresses=clarka2 1 %2540michigan.gov&listFilter-=—-ROM&conta...

Find messages, documents, photos or people

€ Back @& Qi BaArchive BR Move Hf Delete Spam

RE: endorsement - 288306 6¢ Yahoo/Sent

@ Clark, Alex (MDE) Hello, Ms. Carter “© jul 23.at 11:47 AM

 

 

; geaniece carter <denecec@y: = = Jul 23 at 11:58 AM

To: Clark, Alex (MDE)

What is it that my transcript does not show? It shows my classes, my
student teaching and my testing shows grade levels and so does the
classes. | don't understand what is it that you need or why you need a
letter?

Ms Carter

“Hide original message

On Tuesday, July 23, 2019, 11:47:02 AM EDT, Clark, Alex (MDE)
<ClarkA21@michigan.gov> wrote:

Hello, Ms. Carter:
Thank you for following up.

Our office received your official transcript from the University
of Texas at Dallas. Unfortunately, information is missing
from the transcript. As a result, your evaluator, Ms. Melaney
Love, requested the letter from the University.

Please provide a letter from the Dean of the College of
Education at your University verifying you completed a
Texas-approved teacher preparation program. Additionally
the letter must specify the grade levels and content area(s)
the program prepared you to teach.

Having 20 or more credits in a content area does not lead to
certification. Our office must have confirmation of a
completed state-approved teacher certification program, and
unfortunately the transcript does not confirm an approved
program was completed.

Please let me know if you have additional questions.

Alex Clark
Education Consultant, Office of Educator Excellence
Michiaan Department of Education

 

en 34 fage ¥o1 55

mm &

 

. geaniece carter Q

denecec@yahoo.com
(313) 290-3009

VAI
Case 2:19-cv-12381-PDB-RSW ECF No.1 filed 08/12/19 PagelD.a&- age 394 bs
Back to 2004-2006 Catalog Contents

Education Course Listing
Graduate Program in tnterdisciplinary Studies, Graduate instruction in Education, Teacher Development

Graduate Instruction in Education

http//Awww.utdallas.edu/teach
Associate Dean of School of General Studies and Director for Teacher Development: Scherry F. Johnson

Faculty

Professors: George W. Fair, Dean of School of General Studies
Associate Professors: Scherry F. Johnson, Associate Dean and Director
Senior Lecturers: Patricia Leek, Angela McNulty, Nancy Van, Rebekah K. Nix, Candice Chandler

Objectives

In order to meet the demand for well-prepared educators in Texas@ Pre K-12 schools, The University of Texas at Dallas
offers selected academic specializations with complementary advanced education coursework which prepares the student

for teacher certification in Texas. These programs have been designed to expand the state@s capacity for highly-trained
teachers and administrators, improve the performance of Texas students at all levels and support the advanced degree

requirements of school districts in the University@s service area.

Post-Baccalaureate Program for Teacher Certification

Persons who already have baccalaureate degrees may seek teacher certification through UT Dallas.@ Students must
meet UTD Teacher Development Center entrance requirements to be admitted into the teacher certification program.@

Many professional education courses required for initial teacher certification are offered at the Master@s level for Post-
Baccalaureate students, providing the option of counting at least part of the initial certification course work toward a MAIS

Degree.@ Post-Baccalaureate students should consult with an advisor in the Teacher Development Center after they are
admitted to The University of Texas at Dallas through the UTD Admission Office.®

Students who choose to take their professional education courses at the graduate level must meet the 24-semester hour
requirements in a teaching field and pass the state mandated content examination while taking their professional education

courses.@@ Most education courses offered at the graduate level prepare post-baccalaureate students for certification
with teaching specialties in Grades 8 @ 12 and Grades 4 @ 8.@ Post-baccalaureate students seeking teaching
certification for EC @ 4th Grade will have more upper-division undergraduate coursework but some of the required
professional education courses are offered at the graduate level. @

WH suusen teaching or a supervised internship (6 SCH) will be required of all students in the UTD Teacher Certification
program.@ Qualified post-baccalaureate students may choose to take this course at the graduate level which has different
requirements than the similar course for undergraduates. @ All post-baccalaureate students in the teacher certification
program must demonstrate computer literacy and effective public speaking.

Visit www.utdallas.edu/teach for the most current information and course requirements.

Master of Arts in Interdisciplinary Studies

Individuals pursuing an advanced degree should consider programs leading to a Master of Arts in Interdisciplinary Studies
degree in the School of General Studies or the Master of Arts in Teaching degree in Humanities, Mathematics Education,
or Science Education. The M.A.T. is aimed at developing a master teacher whose competence in the discipline is
enhanced by the ability to create an effective teaching environment. Certification requirements can also be used to fulfill
some graduate degree requirements. Requirements for the M.A.T. degree may require some professional education
course work. Interested students should contact an advisor in the School of Arts and Humanities, the Department of

Science/Mathematics Education, or the School of General Studies.

¢

https://graduate.utdallas.edu//CAT2004/GenStudies/Education.htm 1/2
WE ORMUONGS CHUUIGO T ONLIG ULUVGT SLY Ul 1 CAD al Valid

Case 2:19-cv-12381-PDB-RSW ECF No.1 filed 08/12/19 PagelD.36 Page 36 of 55
Back to Catalog Contents Vv N

 

Graduate Instruction in Education
http ://www.utdallas.edu/teach

Associate Dean of School of General Studies and Director for Teacher Development: Scherry F. Johnson

Faculty

Professors: @ George W. Fair, Dean of School of General Studies

Associate Professors: @Scherry F. Johnson, Associate Dean and Director

Senior Lecturers: © Patricia Leek, Angela McNulty, Nancy Van, Rebekah K. Nix, Candice Chandler, Penny
Sanders

Post-Baccalaureate Program for Teacher Certification

t Persons who already have baccalaureate degrees may seek teacher certification. They should consult with an
advisor in the Teacher Development Center to develop a certification plan after they have been admitted to the
university through the Office of Admissions. Post-baccalaureate students may complete the required 18 semester
hours of professional education course work at the graduate level and apply most of these hours toward a
Master of Arts in Interdisciplinary Studies degree, or they have the option of taking many of these courses at the
undergraduate level if they do not wish to pursue a master@s degree. See the U.T. Dallas Graduate Catalog for
details.

Post-Baccalaureate students must meet the 24 semester hours requirement in the appropriate teaching field. A
certification plan will be developed based on an evaluation of the student @s transcript. When appropriate,
students may take the required courses in their teaching field(s) at the graduate or undergraduate level.
Post-Baccalaureate students must demonstrate computer literacy, effective public speaking, and complete 12
semester hours of English. @ All students must fulfill the U.T. Dallas requirements for student teaching or
supervised internship,

See the website @ http//www.utdallas.edw/teach for the most current information and course requirements,

Graduate Degrees

Individuals pursuing an advanced degree should consider programs leading to a Master of Arts in
Interdisciplnary Studies degree in the School of General Studies or the Master of Arts in Teaching degree in
Humanities, Mathematics Education, or Science Education. The M.A.T. is aimed at developing a master teacher
whose competence in the discipline is enhanced by the ability to create an effective teaching environment.
Certification requirements may also be used to fulfill some graduate degree requirements. Requirements for the
M.A.T. degree may require additional professional education course work. Interested students should contact an
advisor in the School of Arts and Humanities or Science/Mathematics Education or School of General Studies.

hitps://graduate.utdallas .edu//CAT2006/GS/Final_Graduate% 20instruction%20in%20Education.htm 4
7/25/2019 Case 2:19-cv-12381-PDB-RSW ECF eee Bae Page 37 of 55

W6n- 200 EN: O

 

Back to Catalog Cou!

 

Graduate Instruction in Education

nupaAwww.utdallas edu/teach
Director: Scherry F. Johnson, Teacher Development Center

 

Faculty

Professors:€ George W. Fair
Associate Professors: Scherry F. Johnson
Senior Lecturers: Carolyn Bray, Patricia Leek, Angela McNulty

Objectives

In order to meet the demand for well-prepared educators in Texas' Pre K-12 schools, The University of Texas at
Dallas offers selected academic specializations with complementary advanced education coursework. These
programs have been designed to expand the state's capacity for highly-trained teachers and administrators, improve
the performance of Texas students at all levels and support the advanced degree requirements of school districts in
the University's service area.

NOTE: At the time this catalog was printed, the courses listed were in effect. However, the State Board for Educator
Certification is in the process of revising all certification/licensing requirements, and The University of Texas ut
Dallas will be

adapting its graduate teacher development programs to comply with state law. Please contact the Teacher
Development Center for timely information.

Master of Arts in Teaching

Individuals pursuing an advanced degree should consider programs leading to the Master of Arts in Teaching degree
in

Uaunaniies, Mathematics Education, or Science Education. The M.A.T. is aimed at developing a master teacher
whose competence in the discipline is enhanced by the ability to create an effective teaching environment.
Certification requirements can also be used to fulfill some graduate degree requirements. Requirements for the
M.A.T. degree may require some professional education course work. Interested students should contact an advisor
in the School of Arts and Humanities or Science/Mathematics Education.

Course Descriptions

ED 5306 (MATH 5310) Seminar: The Teaching of Mathematics (3 semester hours) Selection and analysis of
concepts appropriate to various topics in mathematics taught in schools and community colleges. Prerequisite: One
year of teaching experience in Mathematics or consent of instructor. (3-0) Y

ED 5320 (Online Only) Issues in Educational Technology (3 semester hours) This course addresses two key
technological issues that directly impact education: information overload and nonlinear processing. These same
challenges offer the key to effective design and integration of web-based media into the classroom Icarning
environment.@ Teachers, administrators, researchers and curriculum developers will learn how to sclect/apply
appropriate tools to enhance classroom teaching and school management.@ (3-0) Y

ED 5343 Issues-Educating Gifted Persons (3 semester hours) This course addresses educator@s need to identity
giftedness in students, explore techniques for helping students deal with their @ gifts and limitations, and
understand and develop differentiated instruction in schools. (3-0) Y

httne-/hanana iitdaltae anudctidantiratainninradN2Gan Stid/i1 GRADEDIIAI13N2 htm TER
riasi2019 Case 2:19-cv-12381-PDB-RSW ECF Neraduatdibestu ei t2ta.2atioPager®, of Page 36 of 55

ED 5344 (Online Only) Chess I: Chess in the Elementary School Classroom (3 semester hours) A consideration
of methods for using chess to teach critical thinking, math, and reading skills in the elementary classroom, based
upon the curricular model developed by McNeil.@® This course is also appropriate for chess instructors who wish to
incorporate additional academic and humanistic goals into their programs.@ No previous knowledge of chess is
required.@ This course is offered exclusively through distant learning delivery via the UT TeleCampus.@
wavw.telecampus.utsystem.edu (3-0) R

ED 5345 (Online Only) Chess H: Institutional and Cultura] Contexts of Chess (3 semester hours) A
consideration of the cultural role of chess as a combination of game, art, sport, and science using the
interdisciplinary methods of arts and humanities.@ This course will also explore practical resources for teachers
from local and national chess organizations, foundations, and associations. No previous knowledge of chess is
required. The course is offered exclusively through distance learning delivery via the UT TeleCampus.
wyyew.telecanipus.utsystem.edu (3-0) R

ED 5370 Classrooms Management (3 semester hours) Designed to expand the skills of teachers and prospective
school leaders with conceptual and human-interaction skills necessary for classroom and school improvement.
Emphasis on innovative school reform and classroom management. (3-0) R

ED 5V01 Independent Study (/-6 semester hours) (May be repeated for credit.) ([1-6]-0) R

ED 5V02 Special Topics in Education (/-3 semester hours) (May be repeated for credit to a maximum of 9 hours.)
({1-3]-0) R

ED 6307 Planning Administration (3 semester hours) Foundational course for school leadership. Study ways that
planning and governance are informed by data collection, analysis, and information-use strategics in order to
improve schools and school systems. (3-0) R

ED 6323 School Law (3 semester hours) Legal basis for organizing and administering public school systems;
siatutes and court decisions affecting educational functions. (3-0) R

ED 6326 Public School Finance (3 semester hours) Study of the financial basis for public education and the policy
and political environments in which financial support is developed and administered. (3-0) R

ED 6V01 Special Topics in Education (/-9 semester hours) Topics vary from semester to semester. May be
repeated for credit as topics vary. ({1-9]-0) S

@

Post-Baccalaureate Program

Persons who already have baccalaureate degrees may seek teacher certification.@ They should consult with an
advisor in the Teacher Development Center at least one semester prior to the semester in which they wish to cnroll to

discuss various options available to them.@ Students must complete the required 18 semester hours of professional
education course work at the undergraduate level and must meet the 24-semcster hour requirements in one or two

teaching fields.€ When appropriate, students may take the required courses in their teaching ficld(s) at the graduate
or undergraduate level. Post-baccalaureate students must demonstrate computer literacy and effective public
speaking.@ Students must meet UTD Teacher Development Center entrance requirements to be admitted into the
teacher certification program.@ See the website for the most current information.

English as a Second Language

English as a Second Language Supplemental Certificate can be added to existing elementary, sccondary, or all-leve!
certificates, to Grade EC-4 Generalist or the Grades 4-8 Generalist Certificates, or to Grades 4-8 or Grades 8-12
Content Area Certificates.

ED 5353 (HUED 5353) Teaching English as a Second Language (3 semester hours) The investigation of modern
techniques of teaching English to speakers of other languages. Students will develop materials rclating to language
learning,

language testing, and analyzing differences among languages. (3-0) Y

(Choose One)

Attne Shanna itdallac adulohiiantinatalaainendNnifian Ctidnitd ROANENEINGI IND htm
Case 2:19-cv-12381-PDB-RSW ECF No. 1 filed 08/12/19 PagelD.39 Page 39 of 55

aout Ey CO

Course Descriptions

ED 5300 Teaching English Language Arts and Reading in Grades 8 ~ 12 (3
semester hours) Developing appropriate teaching strategies and curriculum units in
English and Language Arts for grades 8 -12. Curriculum tracks Texas Essential
Knowledge and Skills. A minimum of 20 clock hours of field experience is required
and prerequisite for a grade. (3-0) S

ED 5305 Teaching of Science (3 semester hours) Developing appropriate teaching
strategies and curriculum units in Science for Grades 4 -12. Curriculum tracks Texas
Essential Knowledge and Skills. A minimum of 20 clock hours of field experience is
required and prerequisite for a grade. (3-0) Y

ED 5306 Teaching Mathematics in Secondary Schools (3 semester hours)
Developing appropriate teaching strategies and curriculum units in Mathematics for
grades 8 -12. Curriculum tracks Texas Essential Knowledge and Skilis. A minimum
of 20 clock hours of field experience is required and prerequisite for a grade. (3-0) Y
ED 5307 Teaching of History and Social Studies (3 semester hours) Developing
appropriate teaching strategies and curriculum units in History and Social Studies for
grades 8 -12. Curriculum tracks Texas Essential Knowledge and Skills. A minimum
of 20 clock hours of field experience is required and prerequisite for a grade. (3-0) Y
ED 5310 (MATH 5310) Seminar: The Teaching of Mathematics (3 semester
hours) Selection and analysis of concepts appropriate to various topics in
mathematics taught in schools and community colleges. Prerequisite: One year of
teaching experience in Mathematics or consent of instructor. (3-0) Y

ED 5318 Supervised Teaching Internship (3 semester hours) Students are hired
by a partner schoo! district as a teacher of record with university supervision,
workshops, and mentoring during the two semesters they are enrolled in this course.
Student will also enroll in ED 5319 the second semester of the Internship.
Prerequisite: Admission to internship program and passing scores on both state
required TExES examinations. (3-0) Y

ED 5319 Supervised Teaching Internship II (3 semester hours) The second
semester of supervised teaching internship. Prerequisite: successful completion of
ED 5318 (3-0) Y

ED 5320 (Online Only) Issues in Educational Technology (3 semester hours)
This course addresses two key technological issues that directly impact education:
information overload and nonlinear processing. These same challenges offer the key
to effective design and integration of web-based media into the classroom learning
environment. Teachers, administrators, researchers and curriculum developers will
learn how to select/apply appropriate tools to enhance classroom teaching and
school management. (3-0) Y

ED 5630 Supervised Teaching Internship (6 semester hours) Students are hired
by a partner school district as a teacher of record with university supervision,
workshops, and mentoring during the semester they are enrolled in this course.
Prerequisite: Admission to internship program. (6-0) S

ED 5344 (Online Only) Chess I: Introduction (3 semester hours) A
consideration of methods for using chess to teach critical thinking, math, and reading
skills in the elementary classroom, based upon the curricular model developed by
McNeil. This course is also appropriate for chess instructors who wish to incorporate
additional academic and humanistic goals into their programs. No previous
knowledge of chess is required. This course is offered exclusively through distant
learning delivery via the UT TeleCampus. www.telecampus.utsystem.edu (3-0) R
agsaog Case 2:19-cv-12381-PDB-RSW cfiili Mitied. WEARER acdaagela.so Page 49 of

the second semester of the Internship. Prerequisite @ passing scores on both state required TEXES
examinations. (3-0) Y

ED 53XX Supervised Teaching Internship II (3 semester hours) The second semester of supervised
teaching internship. Prerequisite: successful completion of ED 53XX (3-0) Y

ED 5630 Supervised Teaching Internship (6 semester hours) Students are hired by a partner school district
as a teacher of record with university supervision, workshops, and mentoring during the semester they are
enrolled in this course. Prerequisite: Admission to internship program. (6-0) S

ED 5320 (Online Only) Issues in Educational Technology (3 semester hours) This course addresses two
key technological issues that directly impact education: information overload and nonlinear processing. These
same challenges offer the key to effective design and integration of web-based media into the classroom learning
environment. Teachers, administrators, researchers and curriculum developers will learn how to select/apply
appropriate tools to enhance classroom teaching and school management. (3-0) Y

ED 5343 Issues-Educating Gifted Persons (3 semester hours) This course addresses educators® need to
identify giftedness in students, explore techniques for helping students deal with their © gifts and limitations,
and understand and develop differentiated instruction in schook. (3-0) Y

ED 5344 (Online Only) Chess I: Introduction (3 semester hours) A consideration of methods for using
chess to teach critical thinking, math, and reading skills in the elementary classroom, based upon the curricular
model developed by McNeil. This course is also appropriate for chess instructors who wish to mcorporate
additional academic and humanistic goals into their programs. No previous knowledge of chess is required. This
course is offered exclusively through distant learning delivery via the UT TeleCampus.
www.telecampus.utsystem.edu (3-0) R.

ED 5345 (Online Only) Chess II: Institutional and Cultural Contexts of Chess (3 semester hours) A
consideration of the cultural role of chess as a combination of game, art, sport, and science using the
interdisciplinary methods of arts and humanities. This course will also explore practical resources for teachers
from local and national chess organizations, foundations, and associations. No previous knowledge of chess is
required. The course is offered exclusively through distance learning delivery via the UT TeleCampus.
www.telecampus.utsystem.edu (3-0) R

ED 5370 Classroom Management (3 semester hours) Designed to expand the skills of teachers and
prospective school leaders with conceptual and human- interaction skills necessary for classroom and school
improvement. Emphasis on innovative school reform and classroom management. (3-0) R

ED 5V01 Independent Study (/-6 semester hours) (May be repeated for credit.) ({1-6]-0) R

ED 5V02 Special Topics in Education (/-3 semester hours) (May be repeated for credit to a maximum of 9
hours.) ({1-3]-0) R

ED 5317@ History and Philosophy of American Public Schools (3 semester hours) Survey of the history
and philosophies that serve as the foundation for the contemporary American public school, general laws and
governance structures that manage this system and the role of the teacher in the system.@ Mandatory 20 hours
of field experience associated with this class and prerequisite for a grade. ® (3-0) Y

ED 6307 Planning Administration (3 semester hours) Foundational course for school leadership. Study ways
that planning and governance are informed by data collection, analysis, and information-use strategies in order to
improve schools and school systems. (3-0) R

ED 6323 School Law (3 semester hours) Legal basis for organizing and administering public school systems;
statutes and court decisions affecting educational functions. (3-0) R

ED 6326 Public School Finance (3 semester hours) Study of the financial basis for public education and the
policy and political environments in which financial support is developed and administered. (3-0) R

ED 6V01 Special Topics in Education (/-9 semester hours) Topics vary from semester to semester. May be

BHABHA EA StS HABNAS AALIC ATONNCIOCILIAS MF5A tOL INAS AR AROL IN AOL INE A ASRAN Bim Wa
Case 2:19-cv-12381-PDB-RSW ECF No.1 filed “EN, ee Page 41 of 55
School of General Studies 197

SCHOOL OF GENERAL STUDIES

The Graduate Programin Interdisciplinary Studies, leading to the degree of Master of Artsin Interdisciplinary
Studies, is designed for students who wish to continue their intellectual development within an interdisciplinary
framework and for those with specialized training who wish to broaden their education. The objective of the program
is to provide students the opportunity to develop an approach to topics and problems from the perspectives of more
than one discipline and to develop a better understanding of many of the social, cultural, and scientific forces which
affect the individual and society.

Teacher Development Center

The University offers opportunities in selected fields for teachers and other school personnel to earn
advanced degrees, additional certification, and certificate endorsements.

Students wishing to pursue an advanced degree should consider programs leading to the Master of Arts
in Teaching (M.A.T.) degree in Humanities, Science Education, or Mathematics Education. Students enrolling for
one of these degrees should consult the appropriate subject area in this catalog. Students pursuing coursework
leading to additional certificate endorsement or initial certification should seek counsel in the Teacher Development
Center early in their programs of study. Tel: (972) 883-2730.

DEGREES OFFERED

Master of Arts in Interdisciplinary Studies
Graduate Instruction in Education

 
Case 2:19-cv-12381-PDB-RSW ECF No.1 filed 08/12/19 PagelD.42 Page 42 of 55
(f
4 7 p
Cent tN

198 Interdisciplinary Studies

Graduate Program in Interdisciplinary Studies
http:/iwww.utdallas.edu/dept/gs/
Faculty

All faculty in the university are eligible to participate.

Professors: George W. Fair, Karen J. Prager, Lawrence J. Redlinger
Associate Professor: Scherry F. Johnson, Erin A. Smith
Senior Lecturers: Susan P. Chizeck, Dachang Cong, Elizabeth M. Salter, Penny G. Sanders

Objectives

The Graduate Programin Interdisciplinary Studies, leading to the degree of Master of Arts in interdisciplinary
Studies, is designed for students who wish to continue their intellectual development within an interdisciplinary
framework and forthose with specialized training who wish to broaden their education. The objective of the program
is to provide students the opportunity to develop an approach to topics and problems from the perspectives of more
than one discipline and to develop a better understanding of many of the social, cultural, and scientific forces which
affect the individual and society.

Admission Requirements
The University’s general admission requirements are discussed on page 13.

For admission to the program, the student must have a bachelor’s degree from an accredited institution,
with a grade average of B or better. A verbal plus quantitative GRE score of 1000 (or equivalent examination) is
advisable based on our experience with student success in the program.. All students not meeting the above criteria
are considered on an individual basis. Astudent who has a deficit in either GRE score or grade point average may
be conditionally admitted to the program.

Degree Requirements
The University’s general degree requirements are discussed on page 18.

For the degree of Master of Arts in Interdisciplinary Studies, 36 hours of course work must be completed.
These hours are distributed as follows:

interdisciplinary Seminars (3 hours)

In the first year the student must complete an interdisciplinary seminar (MAIS 5300, 5301 or 5305). The
seminars are designed to introduce students to graduate work and to give them experience in interdisciplinary
approaches to subjects and problems.

Core Requirements (9 hours)

From the graduate courses offered in this catalog, the student selects, in consultation with the adviser,
at least three hours each from at least two of the following areas: Behavioral Sciences, which includes courses
in Communication Disorders, Human Development, and selected courses in Education; Humanities, which
includes Aesthetic Studies, History of Ideas, and Studies in Literature; Natural Sciences and Mathematics, which
includes courses in Biology, Chemistry, Geosciences, Mathematical Sciences, Physics, and selected courses
in Science Education: Social Sciences, which includes courses in Public Affairs; Management, which includes
Managementand International Management Studies; and Engineering and Computer Science.

Concentration (12 hours)
From the graduate courses offered in this catalog, the student selects, in consultation with the adviser,

at least 12 additional hours of course work in one or two of the general areas listed above.

Electives (6 hours)
From the graduate courses offered in this catalog, the student selects, in consultation with the adviser, at least

six semester hours of courses.

 
Case 2:19-cv-12381-PDB-RSW ECF No. 1 filed 08/12/19 Pagel ¥43 Pp 43 of 55
Cou ( Ly:

interdisciplinary Studies 199

 

Capstone Seminar and Research Project (6 hours)

The seminar and project are the culmination of the student's program. The seminar includes readings in,
and discussion of, interdisciplinary theory and preparation for the research project. Each student will develop a
research topic which lends itself to an interdisciplinary approach. The topic should be sufficiently broad to draw
upon knowledge and techniques gained throughout the program. To complete the project, students should
synthesize and integrate information from various sources, utilizing different methodologies, and thus draw
conclusions which present a new perspective on the topic as a result of this interdisciplinary approach.

Graduate Program in Interdisciplinary Studies

Atthe beginning of the degree program each student participates in a specially designed interdisciplinary
seminar on topics related to the development of human beings and their world. At the end of the program, each
studentparticipates ina capstone seminar and completes an interdisciplinary research project. The remainder of
the program is individually designed by the student, in consultation with the adviser, to meet particular personal
interests and professional needs.

Course Descriptions

MAIS 5300 Interdisciplinary Seminar (3 semester hours) Topics will vary each semester. (May be repeated for
credit.) (3-0)S

MAIS 5301 Seminar on Close Relationships (3 semester hours) An examination of the psychological,
sociological, economic, and philosophical approaches to the study of close relationships. Specific issues that will
be discussed include male-female differences, intimacy and seif-disclosure, loneliness, conflict. (3-0) Y

MAIS 5302 Capstone Seminar (3 semester hours) Topics will vary. The seminar includes discussion of
interdisciplinary theory and preparation for a research project. Must be taken in the student's next-to-last semester.
(3-0)S

MAIS 5303 Research Project (3 semester hours) Completion ofan interdisciplinary research project. Prerequisite:
MAIS 5302. (Students on academic probation may not enroll for MAIS 5303.) (3-0) S

MAIS 5V04 Independent Study (1-6 semester hours) Available only to meet particular curricular needs of an
individual degree plan. Prerequisite: consentofinstructor and approval of MAIS adviser. (May be repeated forcredit.)
([1-6]-0)S

MAIS 5310 Negotiation and Conflict Resolution (3 semester hours) An exploration of the dynamics of conflict
resolution from the smatlest of interpersonal disputes to those of global dimensions. Focusis on the evolution and
employmentof peaceful techniques for settling disputes and their substitution for the more violent forums of conflict
resolution through force. (3-0) Y

MAIS 5311 Business and Competitive Intelligence (3 semester hours) Explores the acquisition of regular and
sensitive information and the ethics of the means used to obtain and exploit it. Asin many other spheres ofhuman
activity, while most of the information necessary to the making of useful informed business decisions lies within
the public domain, what is required is a thorough understanding of the sources and the methods to exploit them
since over the past two decades, the acquisition, storage and retrieval of all kinds of business intelligence have
changed substantially. (3-0) Y

MAIS 5313 Doing Business in Greater China (3 semester hours). Astudy of Mainland China, Taiwan, and Hong
Kong with the focus on economicdevelopment and current participation in the global economy. The course reviews
the experience of multinational corporations and examines strategies of doing business in Greater China. The
course also explores how the digital revolution reshapes the three economies. (3-0) R

MAIS 5320 Special Topics in Interdisciplinary Studies (3 semester hours) Topics will vary each semester. May
be repeated for credit. (3-0) S

MAIS 5307 Ethics and Law (3 semester Hours) An exploration of the ethical foundations of the law and the
institutions through which it is created and administered. It will examine the principles upon which our notions of
justice rest and inquire how and why these fundamentals may have changed in our own times.

MAIS 5308 Law and Psychiatry (3 semester hours) Covers a wide-ranging field of subject matter in both law and
medicine. The primary focus will be upon issues of public concern such as the death penalty; the causes of social
and interpersonal violence; drug and alcohol abuse; aberrant sexual behavior; and the direction law and society
might take on these and other issues.

MAIS 5316 Managing The Digital Economy (3 semester hours) Examines how the digital economy (chip-
making, computing, IT services, and telecommunications) has transformed American business. Knowledge
workers need to cultivate skills in leadership, communication, entrepreneurship, finance, and project/workplace

management.
Case 2:19-cv-12381-PDB-RSW ECF No. 1 filed 08/12/19 ee Page 44 of 55
- LS

‘eT

acns | bx |

200 Instruction in Education

MAIS 5330 Human Relations and Motivation in the Corporate Arena | (3 semester hours) Addresses equal
rights/opportunities of the individual, by law, inthe workplace, via providing information, regarding compliance with
all of the major laws that prohibit discrimination in employment. Laws to be covered: Sex Discrimination, Age
Discrimination, National Origin Discrimination, Race Discrimination, Disability Discrimination, and the Civil Rights
act of 1964 as amended.

MAIS 5331 Human Relations and Motivation in the Corporate Arena II (3 semester hours) Second course
intwo-partsession. Addresses equal rights/opportunities of the individual, by law, in the workplace, via providing
information, regarding compliance with all of the major laws that prohibit discrimination in employment.

Graduate Instruction in Education
http: . | ach

Associate Dean of School of General Studies and Director for Teacher Development: Scherry F. Johnson

Faculty

Professors: George W. Fair, Dean of School of General Studies
Associate Professors: Scherry F. Johnson, Associate Dean and Director

Senior Lecturers: Patricia Leek, Angela McNulty, Nancy Van, Rebekah K. Nix, Candice Chandler, Penny
Sanders ;

Post-Baccalaureate Program for Teacher Certification

Persons who already have baccalaureate degrees may seek teacher certification. They should consult
with an advisor in the Teacher Development Center to develop a certification plan after they have been admitted
to the university through the Office of Admissions. Post-baccalaureate students may complete the required 18
semester hours of professional education course work at the graduate level and apply most of these hours toward
a Master of Arts in Interdisciplinary Studies degree, or they have the option of taking many of these courses at the
undergraduate level if they do not wish to pursue a master’s degree. See the U.T. Dallas Graduate Catalog for
details.

Post-Baccalaureate students must meet the 24 semester hours requirementin the appropriate teaching

/ | field. A certification plan will be developed based on an evaluation of the student's transcript. When appropriate,
students may take the required courses in their teaching field(s) at the graduate or undergraduate level. Post

Baccalaureate students must demonstrate computer literacy, effective public speaking, and compiete 12
semester hours of English. Allstudents mustfulfilithe U.T. Dallas requirements for studentteaching orsupervised

internship.

See the website — www.utdallas.edu/teach for the most current information and course requirements.

Graduate Degrees

Individuals pursuing an advanced degree should consider programs leading to a Master of Arts in
Interdisciplinary Studies degree in the School of General Studies or the Master of Arts in Teaching degree in
Humanities, Mathematics Education, or Science Education. The M.A.T. is aimed at developing a master teacher
whose competence in the discipline is enhanced by the ability to create an effective teaching environment.
Certification requirements may also be used to fulfill some graduate degree requirements. Requirements for the
M.A.T. degree may require additional professional education course work. Interested students should contact an
advisor in the School of Arts and Humanities or Science/Mathematics Education or School of General Studies.

 
}

Case 2:19-cv-12381-PDB-RSW ECF No. 1 filed 08/12/19 yD Page 45 of 55

Cen) EX

Instruction in Education 201

 

Course Descriptions

ED 5300 Teaching English Language Arts and Reading in Grades 8 — 12 (3 semester hours) Developing
appropriate teaching strategies and curriculum units in English and Language Arts for grades 8-12. Curriculum
tracks Texas Essential Knowledge and Skills. A minimum of 20 clock hours of field experience is required and
prerequisite for a grade. (3-0) S

ED 5305 Teaching of Science (3 semester hours) Developing appropriate teaching strategies and curriculum
units in Science for Grades 4 -12. Curriculum tracks Texas Essential Knowledge and Skills. A minimum of 20
clock hours of field experience is required and prerequisite for a grade. (3-0) Y

ED 5306 Teaching Mathematics in Secondary Schools (3 semester hours) Developing appropriate teaching
strategies and curriculum units in Mathematics for grades 8-12. Curriculum tracks Texas Essential Knowledge
and Skills. A minimum of 20 clock hours of field experience is required and prerequisite for a grade. (3-0) Y
ED 5307 Teaching of History and Social Studies (3 semester hours) Developing appropriate teaching strategies
and curriculum units in History and Social Studies for grades 8-12. Curriculumtracks Texas Essential Knowledge
and Skills. A minimum of 20 clock hours of field experience is required and prerequisite for a grade. (3-0) Y
ED 5310 (MATH 5310) Seminar: The Teaching of Mathematics (3 semester hours) Selection and analysis of
concepts appropriate to various topics in mathematics taught in schools and community colleges. Prerequisite:
One year of teaching experience in Mathematics or consent of instructor. (3-0) Y

ED 5314 Science Methods for the Middle School Grades 4-8 (3 semester hours) Developing appropriate
teaching strategies and curriculum units in Science for grades 4-8. Curriculum tracks Texas Essential Knowledge
and Skills forthese grades. Aminimum of 20 clock hours offield experience is required and prerequisite foragrade.
(3-0)R

ED 5315 Math Methods for the Middle School Grades 4-8 (3 semester hours) Developing appropriate teaching
strategies and curriculum units in Math for grades 4-8. Curriculum tracks Texas Essential Knowledge and Skills
forthese grades. Aminimum of 20 clock hours of field experience is required and prerequisite for a grade. (3-0)Y
ED 5316 Language Arts Methods for Middle School Grades 4-8 (3 semester hours) Developing appropriate
teaching strategies and curriculum units in Language Arts for grades 4-8. Curriculum tracks Texas Essential
Knowledge and Skills for these grades. Aminimumof20 clock hours of field experienceis required and prerequisite
for a grade. (3-0) Y

ED 5311 Science Methods —EC—4 (3 semester hours) Developing appropriate teaching strategies and curriculum
units in Science for grades EC - 4. Curriculum tracks Texas Essential Knowledge and Skills for these grades.
(3-0)R

ED 5312 Math Methods—EC—4(3semesterhours) Developing appropriate teaching strategies and curriculum
units in Math for grades EC--4. Curriculum tracks Texas Essential Knowledge and Skills for these grades.(3-0)R
ED 5313 Language Art/Social Studies Methods — EC-4 (3 semester hours) Developing appropriate teaching
strategies and curriculum units in Language Art/Social Studies for grades EC — 4. Curriculum tracks Texas
Essential Knowledge and Skills for these grades.(3-0) R

ED 53XX Supervised Teaching internship (3 semester hours) Students are hired by a partner school district
as a teacher of record with university supervision, workshops, and mentoring during the two semesters they are
enrolled in this course. Prerequisite: Admission to internship program. Student will also enroll in ED 53XX the
second semester of the Internship. Prerequisite — passing scores on both state required TExES examinations.
(3-0)Y

ED 53XX Supervised Teaching Internship II (3 semester hours) The second semester of supervised teaching
internship. Prerequisite: successful completion of ED 53XX (3-0) Y

ED 5630 Supervised Teaching Internship (6 semester hours) Students are hired by a partner school district as
a teacher of record with university supervision, workshops, and mentoring during the semester they are enrolled
in this course. Prerequisite: Admission to internship program. (6-0) S

ED 5320 (Online Only) Issues in Educational Technology (3 semester hours) This course addresses two key
technological issues that directly impact education: information overload and nonlinear processing. These same
challenges offer the key to effective design and integration of web-based media into the classroom learning
environment. Teachers, administrators, researchers and curriculum developers will learn how to select/apply
appropriate tools to enhance classroom teaching and schoo! management. (3-0) Y

ED 5343 Issues-Educating Gifted Persons (3 semester hours) This course addresses educators’ need to identify
giftedness in students, explore techniques for helping students deal with their “gifts” and limitations, and
understand and develop differentiated instruction in schools. (3-0) Y

 

 
Case 2:19-cv-12381-PDB-RSW ECF No.1 filed 08/12/19, PagelD.46 Page 46 of 55

Co
ret bY

202 Instruction in Education

ED 5344 (Online Only) Chess I: Introduction (3 semester hours) A consideration of methods for using chess
to teach critical thinking, math, and reading skills in the elementary classroom, based upon the curricular model
developed by McNeil. This course is also appropriate for chess instructors who wish to incorporate additional
academic and humanistic goals into their programs. No previous knowledge of chess is required. This courseis
offered exclusively through distantlearning delivery via the UT TeleCampus. www.telecampus.utsystem.edu
(3-0)R

ED 5345 (Online Only) Chess II: Institutional and Cultural Contexts of Chess (3 semester hours) A
consideration of the cultural role of chess as a combination of game, art, sport, and science using the
interdisciplinary methods of arts and humanities. This course will aiso explore practical resources for teachers
from local and national chess organizations, foundations, and associations. No previous knowledge of chess is
required. The course is offered exclusively through distance learning delivery via the UT TeleCampus.
www.telecampus.utsystem.edu (3-0) R

ED 5370 Classroom Management (3 semester hours) Designed to expand the skills of teachers and prospective
school leaders with conceptual and human-interaction skills necessary for classroom and school improvement.
Emphasis on innovative school reform and classroom management. (3-0) R

ED 5V01 Independent Study (1-6 semester hours) (May be repeated for credit.) ([1-6]-0) R

ED 5V02 Special Topics in Education (1-3 semester hours) (May be repeated for credit toa maximum of 9 hours.)
([1-3]-0)R

ED 5317 History and Philosophy of American Public Schools (3 semester hours) Survey of the history and
philosophies that serve as the foundation for the contemporary American public school; general laws and
governance structures that manage this system and the role of the teacher in the system. Mandatory 20 hours
of field experience associated with this class and prerequisite for a grade. (3-0) Y

ED 6307 Planning Administration (3 semester hours) Foundational course for school leadership. Study ways
that planning and governance are informed by data collection, analysis, and information-use strategies in order to
improve schools and school systems. (3-0) R

ED 6323 School Law (3 semester hours) Legal basis for organizing and administering public school systems;
statutes and court decisions affecting educational functions. (3-0) R

ED 6326 Public School Finance (3 semester hours) Study of the financial basis for public education and the policy
and political environments in which financial support is developed and administered. (3-0) R

ED 6V01 Special Topics in Education (1-9 semester hours) Topics vary from semester to semester. May be
repeated for credit as topics vary. ([1-9]-0) S

 
Case 2:19-cv-12381-PDB-RSW ECF No.1 filed ane Pag 47 Page 47 of 55

Agu PY

Instruction in Education 203
English as a Second Language

English as a Second Language Supplemental Certificate can be added to existing elementary, secondary,
or all-level certificates, to Grade EC-4 Generalist or the Grades 4-8 Generalist Certificates, or to Grades 4-8 or

Grades 8-12 Content Area Certificates.

ED 5353 (HUED 5353) Teaching English as a Second Language (3 semester hours) The investigation of modem
techniques of teaching English to speakers of other languages. Students will develop materials relating to language
learning, language testing, and analyzing differences among languages. (3-0) Y

(Choose One)
HUSL 7384 The Nature of Language or COMD 6317 Language & Linguistics Y

HUSL 7385 Applied Linguistics Y

(Choose One)
HCS 6368 Language Development or COMD 6307 Language Acquisition Y

 
8/2/2019 CASCeAch? RO VeSIAROITEDES ARG EM - UndeErtduate Programs (2971 Diidetoradtals Ratpingl cThe Piyeesity of ToKe3.3t Dallas

by. @ 2011 Undergraduate Catalog
y. ¢

Teacher Education Certification Program

UT Dallas offers a rigorous university-based teacher certification curriculum and has built an
outstanding reputation for producing excellent teachers.

Coursework and field experiences leading to teacher certification are planned and delivered
through the UT Dallas Teacher Development Center (972-883-2730) in coordination with the
other UTD academic programs that provide the content for the teaching fields. The Teacher
Certification Program uses the total resources of the University rather than relying on a school
of education. The State Board for Educator Certification (SBEC) and Texas Higher Education
Coordinating Board have approved the content and procedures of these curricula.

Initial teaching certificates may be earned by UTD undergraduates, concurrently with their
degree studies, or by graduates from this or other institutions. Additional teaching field(s) may
be added to valid certificates presently held.

As of September 1, 1999, ail Texas teaching credentials must be renewed every five years.
SBEC (State Board for Educator Certification), working in conjunction with the Texas
Education Agency and the Texas Higher Education Coordinating Board, has revised the rules
governing educator preparation, shifting the process away from a prescribed schedule of
required classes and semester hours fo a standards-based system that identifies the
knowledge and skills required for a beginning teacher in Texas. These standards are aligned
with the Texas Essential Knowledge and Skills, the state's required curriculum for public
school students. Texas law requires persons seeking educator certification to perform
satisfactorily on comprehensive examinations. The educator preparation program is required
to determine the candidate's eligibility to test. The SBEC web site (www.sbec.state.tx.us/) is
the best source of up-dated information.

Certification Subject Areas

The foliowing are subject areas in which The University of Texas at Dallas offers approved
teaching fields leading to teacher certification.

Grades 8-12 Certification

Undergraduate students must have an academic major and a minimum of 24 semester hours
of appropriate course work in the teaching field, a reading course in the content area, and 18
semester hours of professional education, including student teaching. All UTD student teacher
candidates must have passed both state required examinations prior to being placed ina
student teaching assignment. Certification for grades 8 - 12 is offered in the following fields:

English Language Arts and Reading
Social Studies

Computer Science

History

Life Sciences

Physical Sciences

Science

Mathematics

Grades 4-8 Certification

Undergraduate students must have an academic major with a minimum of 24 semester hours
of appropriate coursework in the teaching field, two reading courses and18 hours of
professional education, including student teaching. in addition, candidates must pass state
required TExES examinations for Pedagogy and Professional Responsibilities and content in
the appropriate certification area prior to student teaching.

Certification fields for Grades 4-8:

Science

Mathematics

Social Studies

English Language Arts and Reading

httne-/Aansna titdallac adiu/ehidant/catalnahinderrad1itaacher.html 15
8/2/2019 CAaSCTéachStEalcAtion Cértittchhor Praghanh - GriddrgaWatd Prdgards 020th LunbGrgradtiatg) Calaiog 9 TheldaGesie) Or CéxBehat Dallas

e Generalist - because this certificate qualifies a candidate to teach muitiple a E . t,
subjects, additional academic course work is required in order to prepare Oe i [2K~ Ce
the candidate for the rigorous, broad-based "Generalist 4-8" TExES
examination.

Early Childhood ~ Grade 6 Certification

Generalist

The Generalist Certification is the only certification available for students interested in Early
Childhood - Grade 6. The content related TExES for this certificate will test for a broad-based
content mastery. Students are advised to work with advisors in the School of General Studies
or the School of Behavioral and Brain Sciences if they seek degrees that lead to teaching
certification in EC-Grade 6.

Undergraduate students need to consult with the appropriate academic program to design an
undergraduate degree plan. All teacher certification candidates must register with the Teacher
Development Center and take their upper-level professional development and education
related course work and field experiences through the Center and the School of General
Studies. It is the responsibility of the Teacher Development Center to assure that content and
the professional development curricula meet the certification accountability requirements
outlined in the Texas Education Code and monitored by the State Board for Educator
Certification (SBEC).

All Teaching Fields

All undergraduate students must meet the 42-hour core curriculum for The University of Texas
at Dallas. All candidates for certification at UT Dallas are required to pass 18 semester hours
of appropriate professional development courses, including six semester credit hours of
student teaching. In addition to the professional education courses, state requirements for
courses in Reading are required for each ceftification level. Candidates must also
demonstrate computer literacy, effective public speaking and complete twelve semester hours
of English.

Admission

Upon admission to the University, undergraduate students should meet with an academic
advisor in the major field to develop a degree pian, indicating to the advisor that the student is
seeking teacher certification. Students must then apply for admission to the teacher education
certification program, meet program GPA and THEA requirements, and complete a
Certification Plan through the Teacher Development Center

Post-Baccalaureate Program

Persons who already have baccalaureate degrees may seek teacher certification. They
should consult with an advisor in the Teacher Development Center to develop a certification
plan after they have been admitted to the university through the Office of Enrollment Services.

Post-Baccalaureate students must meet the 24 semester hour requirement in the appropriate
teaching field. A certification plan will be developed based on an evaluation of the student's
transcript. When appropriate, students may take the required courses in their teaching field(s)
at the graduate or undergraduate level. Post-Baccalaureate students must demonstrate
computer literacy, effective public speaking, and complete 12 semester hours of English. Ali
students must fulfill the UT Dallas requirement for student teaching or supervised internship.

Guidelines for Admission to The University of
Texas at Dallas Teacher Certification Program

Guidelines are in compliance with Chapter 227 of the Texas Administrative Code and the HEA
Title II accountability requirements.

Students seeking Texas teaching credentials at UT Dallas must meet the following
requirements:

« Provisional Admission - Entitles a prospective student who has applied for
admission to UT Dallas to be advised for a certification plan and/or to take
the initial courses related to certification.

¢ GPA of 2.75 overall or on last 60 hours of coursework.

DIK

LA 8 lk i hein he beeen thd ba nabne heel
8/2/2019 CaS ceded Rovedtiad Oahifledds ARGalv - UndsteradunteProfitams (2811 Dridetgradnate Gatring The Hniversity of [oka5. gt Dallas

e Undergraduate students must have 54 semester hours of undergraduate “~~ &
coursework. This should include 12 semester hours at UTD with no grade AH EX. G
below a"C".

« Post-Baccalaureate students must have an undergraduate or graduate
degree from an accredited university.

« TASP/THEA - Unless exempt, a candidate must pass the TASP/THEA with
the following minimum scores: 260 in Reading, 240 in Math, and 240 in
Writing.

You are exempt from taking the TASP/THEA if you meet the qualifying standards on the GRE,
GMAT, ACT, SAT, or exit-level TAKS.

» GRE: A minimum Verbal score of 450 and a minimum Quantitative score of
450 for a combined Verbal/Quantitative minimum score of 900.

¢ GMAT: A minimum combined score of 510 on the verbal and quantitative
sections.

» ACT: A composite score of 26, and English and Math sub scores of at least
22. (Scores can be no more than five years old).

SAT: Tests taken before September 1, 2005: A total score of at least 1100
with 550 minimums in the math and verbal! sections of the test. After
September 1, 2005: A total score of 1650 with 550 minimums in the math,
critical reading, and writing sections of the test. (Scores can be no more
than five years old).

° TAKS: Students with TAKS scores of 2200 in English/Language Arts and
Math as well as a score of 3 in the writing sample (which is often not printed
on your high school transcript, but can be found on the TAKS score report)
are TSI/THEA exempt. TAKS scores can be no more than three years old.

Appropriate documentation is required to qualify for the exemptions from TASP/THEA. The
Official TASP/THEA Test Study Guide may be purchased in the UTD Bookstore. TASP/THEA
registration forms are available in the Teacher Development Center, Founders North 3.118 or
through the Learning Resource Center in the McDermott Library at (972) 883-6707.

e Undergraduate students should meet with a faculty advisor in their
academic major to develop a degree plan, indicating to the advisor their
interest in pursuing teacher certification. Students can then make an
appointment for certification plan advising with the Teacher Development
Center whenever they are ready to take upper division courses. Freshmen
should not register for education courses.

 Post-Baccalaureate students interested in teacher certification at UT Dallas
are advised in the Teacher Development Center.

Official Admission

¢ Meet all requirements for "Provisional Admission."

¢ Complete an application for admission to the Teacher Development
Program. A committee of faculty, administrators, and public school
educators will review all applications before students can proceed in the

program.

e Complete American Public School (ED 3314) and Educational Psychology
(ED/PSY 3339).

e Undergraduate students must successfully complete 12 semester hours of
approved courses at UT Dallas. (Students must have met the requirements
for Provisional Admission, completed American Public School (ED 3314),
Educational Psychology (ED/PSY 3339), and have a 2.75 GPA before re-
enrolling in Classroom Management, Methods and C&l courses.)

Texas Examinations of Educator Standards
(TExES)

All candidates for initial teacher certification must pass two TEXES certification examinations:
1. Pedagogy and Professional Responsibilities test at the appropriate level

2. Content specialization test.

httne-fhansna itdallae adu/etudantinatalnalindernrad 1 teacher html
9/2/2019  CaS@eachbPeaitalicht@diribaiaBehegram - Ubderbratlate Programe -Q8VLUhdbiradkaR@atdds The Yrigeyeityinl Tefad, at Dallas

Students must be officially admitted to the Teacher Development Program to take the TEXES ,
certification examinations. For information on TExES registration and eligibility, please review a ot, Q'
the Teacher Development Center web site - www.utdallas.edu/teach/ or contact the Teacher Lee ! IE y
Development Center. TExES preparation manuals can be downloaded from the web at

www.texes.ets.org/ or www.sbec.state.tx.us/. Students should access this information before

or during the first semester of enrollment at UT Dallas. Students are encouraged to prepare

early for the content related specialization TExES examination and to take the PPR TExES

exam during or immediately after completing Classroom Management. Practice tests are

available through the Teacher Development Center or the Texas Education Agency (TEA)

website.

Requirements for Student Teaching

Applications for student teaching will be accepted at one of several information sessions held
early in each long semester (before October 15 in the fall and before March 15 in the spring).
For further information contact the Teacher Development Center.

A committee of facuity, administrators, and field placement educators will review all
applications for supervised student teaching or Post-Baccalaureate internships. All candidates
must have exhibited professional maturity, acceptable class attendance, and meet the
following requirements.

e Adhere to the Code of Ethics and Standard Practices for Texas Educators
as listed in Appendix III in the student teacher handbook

° Meet all requirements for official admission to the teacher certification
program.

« Pass both required TExES exams.

« Complete all required course work in teaching field with a 2.75 minimum
GPA.

e Have no grade lower than a "B" in Classroom Management, C&i or
Methods courses.

e Have no grade lower than "C" in other required certification courses.

e Request a student teaching assignment where no family member works or
attends.

e Clear district criminal background check.

¢ Register for student teaching (6 semester hours). A student teaching fee
will be included in the total registration charges.

e Pay tuition expenses before beginning official student teaching assignment.

UT Dallas Requirements for Teacher Certification

¢ A 2.75 GPA in all professional education coursework and in content areas.

¢ Grade of "A" or "B” in Classroom Management, C&l or Methods courses.

e No grade lower than "C" in other required certification courses.

e Professional education coursework taken at UT Dallas.

¢ Computer literacy and effective public speaking demonstrated either by
completion of appropriate coursework or a letter of competence.

e 12 semester hours of English with no grade lower than a "C".

* 40 clock hours of early field experience.

e Grade of "A" or "B" in Student Teaching.

Application for Certification

Students who successfully fulfill all requirements for Texas teacher certification (GPA, course
work, TASP/THEA and TExES examinations, etc.) should apply for certification on the State
Board for Educator Certification website (www.sbec.state.tx.us/). The Certification Officer wili
access student online applications and, upon verification of requirements, will make
recommendations for certification online. Students will immediately receive an email from the
certifying agency verifying recommendation. Official Certificates are mailed by the state
aAnancy within six weeks

CUMLAGL HUT aUuUt

PUGS INCIUT Gunung Fis wie

(ore; OUerter uu prions

hitne-thaninas otdaliae onidetidanticatainah indarnradt 4 itaacher html 4/5
Tae

Case 2:19-cv-12381-PDB-RSW ECF we filed pe PagelD.52 Page 52 of 55
Uneversiee of Temas x
ei badbas oO mo we i ne
——— Online Caraioc

an Equal Oppornent(Aginmanve acson University

 

 

Toad mere fe wo f eth. , Ss.
ae POR A GAH Ele Lod hey eb

 

: | eed:
ntroduction (home) — shoo of General Studies

General Information
Undergraduate The School of General Studies provides an interdisciplinary environment that allows students
Programs to understand and integrate the liberal arts and sciences. The school administers

interdisciplinary degree programs that afford students the opportunity to design their degree
Course Descriptions plans on an individualized basis. To assist the student in pursuing a course of study leading

to successful completion of an undergraduate degree, the school provides a unique support
an = _ structure. Included in this structure is the school@s Internship Program that arranges
Undergraduate Catalog Professional work experience in diverse career settings. The educational environment of
General Studies is especially congenial to students eager to pursue unconventiona! or
innovative combinations of course work.

Degree Requirements

Graduate Catalog
Online Catalogs Index
a Pact

Academic Calend. : : oe wo
<4 © cafendar All faculty in the university are eligible to participate.

Administration Professors: George W. Fair, Karen J. Prager, Lawrence J. Redlinger
Board of Regents Associate Professor: Mary E. Sias
Faculty Assistant Professors: Erin A. Smith

Senior Lecturers: Susan P. Chizeck, Dachang Cong, Scherry F. Johnson,
Correspondence Elizabeth M. Salter
Directory
Appendices Programs

The School of General Studies administers the programs for the Bachelor of Arts in American

UTD Home Page Studies, the Bachelor of Arts in Gender Studies, the Bachelor of Arts in Interdisciplinary
Studies, and the Bachelor of Science in Interdisciplinary Studies. The program in American
Studies is designed for students who wish to learn more about United States institutions,
arts, and society, both in the past and present. The Bachelor of Arts in Gender Studies is
designed to understand, explain, and predict the ways that gender, as a set of ideas,
fundamentally shapes our history and culture. The Bachelor of Arts and the Bachelor of
Science in Interdisciplinary Studies Programs emphasize a broad learning experience and a
wider perspective than that provided by traditiona! undergraduate majors. All programs are
designed for students who wish to choose among conventional disciplines, both to explore a
variety of topics and to integrate courses focusing on a particular area of interest. They are
also appropriate for those students who seek a thorough grounding in the traditional arts
and sciences from an interdisciplinary perspective. For students in other schools who wish to
broaden their education by including a School of General Studies program, the double
degree is recommended. This option calls for a minimum of 30 semester credit hours at the
upper division beyond those necessary for the major with the larger credit hour
requirement. In addition, the student must satisfy all requirements for both majors. The
School of General Studies does not permit a double major in either American Studies or
Interdisciplinary Studies.

internship Program

All undergraduates in the School of Genera! Studies are encouraged to take an internship
with an organization in the community. Internships provide students with the opportunity to
apply the knowledge and skills that they have mastered in their academic work. Students
applying for internships must be in their senior year and in good academic standing, have
completed the appropriate course work, and receive approval of the Internship Director.
Students normally enroll for 3 to 6 semester hours. Students interested in the program
should see the Internship Director of the School of General Studies or call (972)883-2354.

Minors

Minors in the School of General Studies are available in the Bachelor of Arts in American
Studies and the Bachelor of Arts in Gender Studies. Students in the Interdisciplinary Studies
degree programs cannot have a minor, nor is there a minor offered in Interdisciplinary
Studies. The requirements for each minor are listed below the degree requirements.

https://Awww.utdallas.edu/student/catalog/undergrad02/ugprograms/gen.htmt 1/2
53 Pagé 53 of 5

x

   
 

2004 ~ 2006 Undergraduate Catalog

 

Grades
Introductian (home) POLICIES MENU
Contents / Site Map Grading Scale Policies Home
Admissi THEA/TSI
missions U.T. Dallas adopted the following grade scate for all undergraduate students effective Fall Developmental Education
Policies / Procedures 2000. Grades for courses completed prior to Fall 2000 accrue point values as shown in the

appropriate catalog. Transferring Students

Registration Course Policies
Tuition and Fees GRADE DESCRIPTION PER SPMESTER Dropping/Adding Classes
Financial Aid At 4.00 Grades
Campus Resources A Excellent 4.00 Change of Major
Degree Requirements Be 387 Professional Preparation
Undergraduate Programs B Good 3.00 Graduate Classes
Course Descriptions oy oer Graduation
Academic Calendar c Fair 2.00
ae c- 1.67
Administration D+ 1.33
Board of Regents D Poor 1.00
D- 0.67
Faculty F Failure 0.00
Correspondence Directory xX Incomplete
. CR Credit
A indices
ppenac NC No Credit
Alphabetical Index WwW Withdrawn
Withdrawn
UTD Home Page WP Passing

Online Catalogs Index WF Withdrawn Failing

Graduate Catalog Grade Point Average

Grade points are computed by multiplying the points for each grade by the number of
credit hours; for example, 4 (A) x 3 (hours) = 12 grade points.

A student's grade point average (GPA) is determined by dividing the total number of grade
points earned by the number of semester hours for which a grade other than X, NC, or CR
is received. Only grades earned at U.T. Dallas are used in calculating the GPA.

Grade Change Request

A student has the right to request a review of the grades received in any class. A request
for grade review must be completed immediately after a grade is issued.

Students must petition for a grade review by the end of the eighth week of the following
long semester after the grade was received. The request must be submitted in writing to
the appropriate faculty member who then has the remainder of that semester to take
action.

incomplete Grades (X)

A grade of Incomplete may be given, at the discretion of the instructor of record for a
course, when a student has completed at least 70% of the required course material but
cannot complete all requirements by the end of the semester. An incomplete course grade
(grade of X) must be completed within the time period specified by the instructor, not to
exceed eight weeks from the first day of the subsequent long semester. Upon completion of
the required work, the symbol X may be converted into a letter grade (A through F) by the
instructor. If the grade of Incomplete is not removed by the end of the specified period, it
will automatically be changed to F. Extension beyond the specified limit can be made only
with the permission of the instructor and the student’s ADU (or the Undergraduate Dean in
the case of students without declared majors). A student may not re enroll in a course in
which a grade of X remains.

Students may obtain a petition/documentation form for an Incomplete in the office of the
student’s ADU. The form is to be submitted to the instructor from whom the Incomplete is
sought. Students should be aware that an Incomplete is only appropriate for work
unavoidably missed at semester’s end. Students should contact their school office for
school policies on Incompletes. If a significant fraction of a semester is missed with cause,
see the section on “Dropping or Adding Courses”.

An instructor assigning an Incomplete must submit the petition/documentation form
containing a description of the work required to complete the course to the ADU of the
school offering the course. Upon approval, a copy of the petition will be forwarded to the
student’s ADU to be retained with the student’s academic record. The instructor alone will
be responsible for determining whether the requirements for completion are met and for
assigning the grade in the course.

https://www.utdallas.edu/student/catalog/undergrad04/policies-grades.htmi 1/2
Case 2:19-cv-12381-PDB-RSW ECF No.1 filed 08/12/19 PagelD.54 Page 54 of 55
JS 44 (Rev. 02/19) CIVIL COVER SHEET County in which action arose:

The JS 44 civil cover sheet and the information contained herein neither replace nor supprement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS DEFENDANTS
University of Texas Dallas; Dean George Fair, Dean of Interdisciplinary Studies;
Geaniece D Carter Carolyn Bray, Assistant Director, Certification & Accountability; Barbara
Ashmore, Assistant Director, Student Teaching & Field Experience
(b) County of Residence of First Listed Plaintiff Wayne County Michigan __ County of Residence of First Listed Defendant =
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

 

 

  
    
  

  

  
       
   
      

       
 
       
 
  

  

  

  
     

 

 

 

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known)
Pro Se
II. BASIS OF JURISDICTION (Piace an “x” in One Box Only) III. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an “x” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O11 US. Government oO 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State HE: «2.1 _ Incorporated or Principal Place O-4 a
of Business In This State
[2 US. Government H4 Diversity Citizen of Another State (12 [2 Incomporated and Principal Place [J5 (ps
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a 03 Oo 3 Foreign Nation oO 6 oO 6
Foreign Country
IV. NATURE OF SUIT (Place an “xX” in One Box Only) Click here for: Nature of Suit Code Deseriptions,
[J 110 Insurance PERSONAL INJURY PERSONAL INJURY  |{[]625 Drug Related Seizure (1422 Appeal 28 USC 158 (1 375 False Claims Act
(J 120 Marine L_} 310 Airplane O 365 Personal Injury - of Property 2] USC 881 |[[]423 Withdrawal oO 376 Qui Tam (31 USC
oO 130 Miller Act LJ 315 Airplane Product Product Liability (690 Other 28 USC 157 3729a))
[1 140 Negotiable Instrument Liability (7) 367 Health Care/ [7] 400 State Reapportionment
[21150 Recovery of Overpayment [J 320 Assault, Libel & Pharmaceutical ROPER RIGHI C1 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights H 430 Banks and Banking
(11151 Medicare Act |_] 330 Federal Employers’ Product Liability a 30 Patent 450 Commerce
(1) 152 Recovery of Defaulted Liability [71368 Asbestos Personal 835 Patent - Abbreviated (1 460 Deportation
Student Loans {_} 340 Marine Injury Product New Drug Application |[[] 470 Racketeer Influenced and
(Excludes Veterans) [| 345 Marine Product Liability | § 840 Trademark Corrupt Organizations
[£1153 Recovery of Overpayment Liability PERSONAL PROPERTY ABOR SOCIAL SECURITY | (7) 480 Consumer Credit
of Veteran’s Benefits L_J 350 Motor Vehicle (21370 Other Fraud |_4710 Fair Labor Standards 861 HIA (1395ff) (CJ 485 Telephone Consumer
(71 160 Stockholders’ Suits L_} 355 Motor Vehicle (1371 Truth in Lending Act 862 Black Lung (923) Protection Act
wy! 90 Other Contract Product Liability oO 380 Other Personal [1720 Labor/Management 863 DIWC/DIWW (405(g)) oO 490 Cable/Sat TV
(J !95 Contract Product Liability [-] 360 Other Personal Property Damage Relations 864 SSID Title XVI CJ 850 Securities‘Commodities/
[J 196 Franchise Injury oO 385 Property Damage 740 Railway Labor Act [] 865 RSI (405(g)) Exchange
[_] 362 Personal Injury - Product Liability [751 Family and Medical [C1 890 Other Statutory Actions
Medical Malpractice Leave Act [J 891 Agricultural Acts
[1790 Other Labor Litigation i FEDERAL TAX SUITS 4 893 Environmental Matters
[_]210 Land Condemnation F440 Other Civil Rights Habeas Corpus: []791 Employee Retirement 870 Taxes (U.S. Plaintiff 895 Freedom of Information
([] 220 Foreclosure [_] 441 Voting [11463 Alien Detainee Income Security Act or Defendant) Act
230 Rent Lease & Ejectment [_] 442 Employment [1510 Motions to Vacate [1871 IRS—Third Party oO 896 Arbitration
Hes Torts to Land L_] 443 Housing/ Sentence 26 USC 7609 LJ 899 Administrative Procedure
245 Tort Product Liability Accommodations [1530 General Act/Review or Appeal of
[290 All Other Real Property [7] 445 Amer. w/Disabilities - [7] 535 Death Penalty Agency Decision
Employment Other: | 1462 Naturalization Application 1 950 Constitutionality of
[1446 Amer. w/Disabilities - 540 Mandamus & Other | 1465 Other Immigration State Statutes
Other " 550 Civil Rights Actions
L_} 448 Education 555 Prison Condition
(1560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X" in One Box Only)
1 Original 2 Removed from o3 Remanded from o74 Reinstated or [5 Transferred from [6 Multidistrict (8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -

(specify) Transfer Direct File

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
18 U.S.C. § 1951 (1970), Texas Code of Criminal Procedure 3.04 — Official Misconduct, Age Discrimination in Employment Act (ADEA), R

Brief description of cause:
Defendants have refused to acknowledge plainiffs' program completion and is withholding program certification.

VII. REQUESTED IN (CJ cHECK IF THIS IS A CLASS ACTION DEMAND § 3,500,000,000.00 CHECK YES only if demanded in complaint:

VI. CAUSE OF ACTION

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: [ves [7 ]No
VIII. RELATED CASE(S)
IF ANY (See instructions)’ ce oC KET NUMBER —
DATE SIGNATURE OF ATTORNEY OF RECORD
August 12, 2019
FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 2:19-cv-12381-PDB-RSW ECF No. 1 filed 08/12/19 PagelD.55 Page 55 of 55
PURSUANT TO LOCAL RULE 83.11

1. Is this a case that has been previously dismissed? [ ] Yes

[mi] No

If yes, give the following information:
Court: ZO!

Case No.: A
Judge: Lo

a

2. Other than stated above, are there any pending or previously
discontinued or dismissed companion cases in this or any other [ ] Yes
court, including state court? (Companion cases are matters in which CJ No
it appears substantially similar evidence will be offered or the same
or related parties are present and the cases arise out of the same

transaction or occurrence.)

if yes, give the following rome
Court:

Case No.: J
Judge: Lo

re

Notes :

 

 
